Exhibit 10.3

 

RADIANT GLOBAL LOGISTICS (CANADA) INC.

as Borrower

and

 

2062698 ONTARIO INC., CLIPPER EXXPRESS COMPANY,

Radiant Logistics, Inc., Radiant Global Logistics, Inc.

Radiant Transportation Services, Inc., Radiant Logistics Partners LLC,

Adcom Express, Inc., DBA Distribution Services, Inc.,

International Freight Systems (of Oregon), Inc.

RADIANT OFF-SHORE HOLDINGS LLC

GREEN ACQUISITION COMPANY, INC.,

on time express, inc., radiant global logistics (ca), inc.,

radiant trade services, inc.,

Service by air, inc., radiant customs services, inc.,

highways & skyways, inc.

 

as Guarantors

and

FIERA PRIVATE DEBT FUND V LP

as Lender


$10,000,000 CREDIT FACILITIES

AMENDED AND RESTATED LOAN AGREEMENT

DATED AS OF MARCH 13, 2020

 



 

 

--------------------------------------------------------------------------------

- i -

 

TABLE OF CONTENTS

Article 1 MISCELLANEOUS2

 

1.1

Formal Date2

 

1.2

Definitions2

 

1.3

Interpretation18

 

1.4

Law Applicable19

 

1.5

Currency19

 

1.6

Entire Agreement19

 

1.7

Successor Legislation19

 

1.8

Assignment19

 

1.9

Business Day19

 

1.10

Severability19

 

1.11

Application of GAAP20

 

1.12

Execution20

 

1.13

Schedules20

 

1.14

Conflict20

 

1.15

Permitted Liens20

Article 2 REPRESENTATIONS AND WARRANTIES21

 

2.1

Representations and Warranties21

 

2.2

Survival of Representations, Warranties and Covenants25

Article 3 REPAYMENT AND INTEREST25

 

3.1

Principal Amount and Payments25

 

3.2

Principal Repayment26

 

3.3

Conditions Precedent26

 

3.4

Compliance with the Interest Act (Canada)28

 

3.5

Nominal Rate of Interest28

 

3.6

Criminal Rate of Interest28

 

3.7

Interest Calculation28

 

3.8

Increased Costs, Capital Adequacy, etc.28

 

3.9

Taxes29

 

3.10

Prepayment30

 

3.11

Place and Manner of Payment30

 

3.12

No Set-Off30

 

3.13

Interest on Overdue Amounts31

 

3.14

Fee31

Article 4 SECURITY31

 

4.1

Security31

 

4.2

Intercreditor Agreement32

 

4.3

Discharge33

 

4.4

Expropriation of Property33

 

4.5

Grant of Security Interest – U.S. Obligors33

Article 5 AFFIRMATIVE COVENANTS35

 

5.1

Financial Statements.35

 

5.2

Certificates; Other Information.36

 

--------------------------------------------------------------------------------

- ii -

 

 

5.3

Notices.38

 

5.4

Payment of Obligations.38

 

5.5

Preservation of Existence, Etc.39

 

5.6

Maintenance of Properties.39

 

5.7

Maintenance of Insurance.39

 

5.8

Compliance with Laws.40

 

5.9

Books and Records.40

 

5.10

Inspection Rights.40

 

5.11

Use of Proceeds.40

 

5.12

Approvals and Authorizations.41

 

5.13

Covenant to Guarantee Obligations.41

 

5.14

Covenant to Give Security.41

 

5.15

Anti-Corruption Laws; Sanctions.41

 

5.16

Further Assurances.41

 

5.17

Indemnity.42

Article 6 Negative Covenants42

 

6.1

Liens.42

 

6.2

Debt.43

 

6.3

Investments.44

 

6.4

Fundamental Changes.45

 

6.5

Dispositions.46

 

6.6

Restricted Payments.46

 

6.7

Change in Nature of Business.47

 

6.8

Transactions with Affiliates.47

 

6.9

Burdensome Agreements.47

 

6.10

Use of Proceeds.47

 

6.11

Financial Covenants.47

 

6.12

Amendments of Constating Documents; Fiscal Year; Legal Name, Jurisdiction of
Formation; Form of Entity and Accounting Changes.48

 

6.13

Sale and Leaseback Transactions.48

 

6.14

Prepayments, Etc. of Debt.48

 

6.15

Amendment, Etc. of Debt.48

 

6.16

Sanctions.49

 

6.17

Anti-Corruption Laws.49

 

6.18

Defined Benefit Pension Plans.49

Article 7 DEFAULT49

 

7.1

Events of Default49

 

7.2

Waiver of Default51

Article 8 ENFORCEMENT OF SECURITY52

 

8.1

Remedies52

 

8.2

Remedies Not Prejudiced by Delay53

 

8.3

Yield Possession53

 

8.4

Lender Entitled to Perform Covenants53

 

8.5

The Lender as Lender and Power of Attorney54

 

8.6

For the Protection of the Lender54

 

8.7

Charges for Late Payment54

 

--------------------------------------------------------------------------------

- iii -

 

Article 9 APPLICATION OF FUNDS54

 

9.1

Appointment of Receiver54

 

9.2

Application of Funds55

 

9.3

Deficiency55

Article 10 NOTICES56

 

10.1

Notices56

 

SCHEDULE “A”  PERMITTED LIENS

SCHEDULE “B”  LOCATION OF ASSETS AND CHIEF EXECUTIVE OFFICES

SCHEDULE “C”  CORPORATE CHART

SCHEDULE “D”  AGREEMENT OF NEW OBLIGOR SUPPLEMENT TO LOAN AGREEMENT

SCHEDULE “E”  disputes

SCHEDULE “F”  EXISTING DEBT

SCHEDULE “G” EXISTING INVESTMENTS

SCHEDULE “H” FORM OF COMPLIANCE CERTIFICATE

SCHEDULE “I” TRANSACTIONS WITH AFFILATES

 

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED LOAN AGREEMENT

THIS AGREEMENT made as of March 13, 2020.

A M O N G:

RADIANT GLOBAL LOGISTICS (CANADA) INC.

(the “Borrower”)

A N D:

2062698 ONTARIO INC.

CLIPPER EXXPRESS COMPANY

Radiant Logistics, Inc.

Radiant Global Logistics, Inc.

Radiant Transportation Services, Inc.

Radiant Logistics Partners LLC

Adcom Express, Inc.

DBA Distribution Services, Inc.

International Freight Systems (of Oregon), Inc.

RADIANT OFF-SHORE HOLDINGS LLC

GREEN ACQUISITION COMPANY, INC.

on time express, inc.

radiant trade services, inc.

RADIANT GLOBAL LOGISTICS (CA), INC.

SERVICE BY AIR, INC.

RADIANT CUSTOMS SERVICES, INC.

HIGHWAYS & SKYWAYS, INC.

 

(each individually a “Guarantor” and collectively the “Guarantors”)

A N D:

FIERA PRIVATE DEBT FUND V LP, by its sole general partner FIERA PRIVATE DEBT
FUND GP INC.

(the “Lender”)

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

- 2 -

 

RECITALS

A.Pursuant to a loan agreement dated as of June 27, 2017 (the “Original Loan
Agreement”), the Lender agreed to establish term loan credit facilities in the
maximum amount of C$10,000,000 for the Borrower, and the Borrower agreed to
avail itself of such term loan credit facilities, on the terms and conditions as
set out in the Original Loan Agreement.

B.The Guarantors, each an Affiliate of the Borrower, have agreed to guarantee
the obligations of the Borrower to the Lender in relation to such term loan
facility, on the terms and conditions specified in this Agreement, and in the
guarantees provided in connection therewith.

C.The parties hereto wish to amend and restate the Original Loan Agreement to,
among other things, amend the Covenants (Articles 5 and 6) and Default
provisions (Article 7).

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the covenants
and agreements herein contained, and for other good and valuable consideration,
the receipt and adequacy of which is hereby acknowledged, the parties hereto
covenant and agree as follows:

Article 1
MISCELLANEOUS

1.1

Formal Date

For the purpose of convenience this Agreement may be referred to as bearing the
formal date of March 13, 2020, irrespective of the actual date of execution
thereof.

1.2

Definitions

For the purposes of this Agreement, unless there is something in the subject
matter or context inconsistent therewith, the following terms shall have the
following meanings and words defined elsewhere in this Agreement shall have the
meaning ascribed to them therein:

 

(a)

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

 

(b)

“Advance” means the advance of monies made by the Lender to the Borrower under
Section 3.1 of this Agreement.

 

(c)

“Affiliate” shall have the meaning attributed to that term in the Securities Act
(Ontario) and “affiliated” shall have like meaning.

 

(d)

“Agent” means BANK OF AMERICA, N.A., a national banking association, as agent
for the lenders under the B of A Loan Agreement.

 

--------------------------------------------------------------------------------

- 3 -

 

 

(e)

“Agreement of New Obligor” means an agreement of new obligor substantially in
the form of Schedule “D” executed and delivered in accordance with the terms of
this Agreement.

 

(f)

“Applicable Law” means, with respect to any Person, property, transaction, event
or other matter, (i) any foreign or domestic constitution, treaty, law, statute,
regulation, code, ordinance, principle of common law or equity, rule, municipal
by-law, order or other requirement (including a requirement arising at common
law) have the force of law, (ii) any policy, practice, protocol, standard or
guideline of any Governmental Authority which, although not necessarily having
the force of law, is regarded by such Governmental Authority as requiring
compliance as if it had the force of law (collectively, the “Law”) relating or
applicable to such Person, property, transaction, event or other matter and also
includes, where appropriate, any interpretation of the Law (or any part thereof)
by any Person having jurisdiction over it, or charged with its administration or
interpretation.

 

(g)

“Attributable Debt” means, on any date, (a) in respect of any Capitalized Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP and (b) in
respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease or similar payments under the relevant lease or other applicable
agreement or instrument that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP if such lease or other
agreement or instrument were accounted for as a Capitalized Lease.

 

(h)

“B of A Borrower” means the “Borrower”, as such term is defined in the B of A
Loan Agreement.

 

(i)

“B of A Debt” means “Obligations” of the B of A Borrower owing pursuant to the
terms of the B of A Loan Agreement.

 

(j)

“B of A Lenders” means the financial institutions party to the B of A Loan
Agreement from time to time as lenders.

 

(k)

“B of A Loan Agreement” means the Credit Agreement among the B of A Borrower,
the B of A Lenders, the Subsidiaries of the Parent party thereto and the Agent
dated as of [the date hereof], as further amended, supplemented, restated and
modified from time to time.

 

(l)

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

(m)

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

(n)

“Business Day” means a day other than Saturday, Sunday or a statutory holiday,
or any other day upon which the Lender is not open for the transaction of
business throughout normal business hours, at its principal office, in the City
of Toronto.

 

(o)

“Capital Expenditure” means all liabilities incurred or expenditures made by an
Obligor or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.

 

(p)

“Capitalized Lease” means any lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

 

--------------------------------------------------------------------------------

- 4 -

 

 

(q)

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such Cash Collateral and other credit support.

 

(r)

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Parent and its Subsidiaries free and clear of all Liens
(other than Permitted Liens):

 

(i)

readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than three hundred sixty days (360) days from the date of
acquisition thereof; provided, that, the full faith and credit of the United
States is pledged in support thereof;

 

(ii)

time deposits with, or insured certificates of deposit or bankers’ acceptances
of, any commercial bank that (i) (A) is a lender under the B of A Loan Agreement
or (B) is organized under the laws of the United States, any state thereof or
the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States, any state thereof
or the District of Columbia, and is a member of the Federal Reserve System, (ii)
issues (or the parent of which issues) commercial paper rated as described in
clause (c) of this definition and (iii) has combined capital and surplus of at
least $1,000,000,000, in each case with maturities of not more than one hundred
eighty (180) days from the date of acquisition thereof;

 

(iii)

commercial paper issued by any Person organized under the laws of any state of
the United States and rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than one hundred eighty (180) days from the date of
acquisition thereof; and

 

(iv)

Investments, classified in accordance with GAAP as current assets of the Parent
or any of its Subsidiaries, in money market investment programs registered under
the Investment Company Act of 1940, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and the portfolios of which are limited solely to Investments of the character,
quality and maturity described in clauses (a), (b) and (c) of this definition.

 

(v)

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

(s)

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement with the Parent or any Subsidiary, is a Lender or an Affiliate of a
Lender (in each case, as defined in the B of A Loan Agreement), or (b) at the
time it (or its Affiliate) becomes a Lender (as defined in the B of A Loan
Agreement), is a party to a Cash Management Agreement with the Parent or any
Subsidiary, in each case in its capacity as a party to such Cash Management
Agreement (even if such Person ceases to be a Lender or such Person’s Affiliate
ceased to be a Lender (in each

 

--------------------------------------------------------------------------------

- 5 -

 

 

case, under the terms of the B of A Loan Agreement)); provided, that, for any of
the foregoing to be included as a “Secured Cash Management Agreement” on any
date of determination by the Agent, the applicable Cash Management Bank (other
than the Agent or an Affiliate of the Agent) must have delivered a Secured Party
Designation Notice (defined in the B of A Loan Agreement) to the Agent prior to
such date of determination.

 

(t)

“Change in Control” means (a) Parent ceases to own and control, beneficially and
of record, directly or indirectly, all Equity Interests in all other Obligors
(other than Radiant Logistics Partners LLC); (b) Parent and Bohn H. Crain (or
his direct descendants) cease to own and control, beneficially and of record,
directly or indirectly, all Equity Interests in Radiant Logistics Partners LLC;
(c) any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the Securities and Exchange Commission thereunder as in
effect on the date hereof) acquires ownership, directly or indirectly,
beneficially or of record, of Equity Interests representing more of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of Parent than owned by Bohn H. Crain; (d) a change in the majority of
directors of Parent during any 24 month period, unless approved by the majority
of directors serving at the beginning of such period; (e) the sale or transfer
of all or substantially all of an Obligor’s assets, except to another Obligor;
or (f) a “change of control” as defined in the B of A Loan Agreement.

 

(u)

“Claim” has the meaning ascribed thereto in Section 5.17.

 

(v)

“Closing” means the date on which the Advance is released by the Lender after
satisfaction of all conditions precedent, delivery of this Agreement and the
Security.

 

(w)

“Collateral” means the Property described in and subject to the Liens,
privileges, priorities and security interests purported to be created by any
Security.

 

(x)

“Compliance Certificate” means a certificate substantially in the form of
Schedule H.

 

(y)

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Parent and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

 

(z)

“Consolidated EBITDA” means, for any period, the total of the following
determined on a Consolidated basis for the Parent and its Subsidiaries in
accordance with GAAP, (a) Consolidated Net Income for such period plus (b) the
following to the extent deducted in calculating such Consolidated Net Income
(without duplication): (i) Consolidated Interest Charges, (ii) the provision for
federal, state, local and foreign income taxes payable, (iii) depreciation and
amortization expense, (iv) non-cash charges and losses (excluding any such
non-cash charges or losses to the extent (A) there were cash charges with
respect to such charges and losses in past accounting periods or (B) there is a
reasonable expectation that there will be cash charges with respect to such
charges and losses in future accounting periods), (v) the amount of cost savings
and synergies related to any Permitted Acquisition that are projected by the
Borrower in good faith and certified by a Responsible Officer of the Borrower in
writing (A) as being reasonably identifiable and reasonably attributable to the
actions specified and (B) reasonably anticipated to result from actions taken
(or with respect to which substantial steps have been taken or are expected to
be taken) within 24 months after such Permitted Acquisition, which cost savings
and synergies shall be calculated on a pro forma basis as though they had been
realized on the first day of such period, net of the amount of actual benefits
realized from such actions; provided, that, the aggregate amount added back
pursuant

 

--------------------------------------------------------------------------------

- 6 -

 

 

to this clause (b)(v) when taken together with the aggregate amount added back
pursuant to clause (b)(vi) shall not exceed ten percent (10%) of Consolidated
EBITDA (calculated prior to giving effect to this addback and the addback
provided for in clause (b)(vi) herein) in the aggregate for any period, (vi)
severance costs, relocation costs, lease termination costs and restructuring
costs associated with any Permitted Acquisition; provided, that, the aggregate
amount added back pursuant to this clause (b)(vi) when taken together with the
aggregate amount added back pursuant to clause (b)(v) shall not exceed ten
percent (10%) of Consolidated EBITDA (calculated prior to giving effect to this
addback and the addback provided for in clause (b)(v) herein) in the aggregate
for any period, (vii) reasonable and documented costs, fees and expenses
incurred on or before the date that is ninety (90) days after the date hereof in
connection with the negotiation, execution and delivery of this Agreement and
the other Loan Documents, (viii) reasonable and documented out-of-pocket fees
and expenses incurred in connection with any Permitted Acquisition in an
aggregate amount not to exceed ten percent (10%) of the respective target’s
EBITDA for any such Acquisition, and (ix) Equity Credits less (c) without
duplication and to the extent reflected as a gain or otherwise included in the
calculation of Consolidated Net Income for such period, non-cash gains
(excluding any such non-cash gains to the extent there were cash gains with
respect to such gains in past accounting periods).

 

(aa)

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the total of (i) Consolidated EBITDA, less (ii)
Consolidated Maintenance Capital Expenditures, less (iii) the aggregate amount
of federal, state, local and foreign income taxes paid in cash, less (iv)
Restricted Payments paid in cash, in each case, of or by the Parent and its
Subsidiaries for the most recently completed Measurement Period to (b) the sum
of (i) Consolidated Interest Charges to the extent paid in cash plus (ii) the
aggregate principal amount of all redemptions or similar acquisitions for value
of outstanding debt for borrowed money or regularly scheduled principal
payments, but excluding any such payments to the extent refinanced through the
incurrence of additional Debt otherwise expressly permitted under Section 6.2 in
each case, of or by the Parent and its Subsidiaries for the most recently
completed Measurement Period.

 

(bb)

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Parent and its Subsidiaries on a Consolidated basis, the sum of: (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Indebtedness hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) all Purchase Money Debt; (c) the maximum amount available to be
drawn under issued and outstanding letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments; (d) all obligations in respect of the deferred purchase price of
Property or services (other than trade accounts payable in the ordinary course
of business); (e) all Attributable Debt; (f) all obligations to purchase,
redeem, retire, defease or otherwise make any payment prior to the Maturity Date
in respect of any Equity Interests or any warrant, right or option to acquire
such Equity Interest, valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends; (g) without duplication, all guarantees with respect to
outstanding Debt of the types specified in clauses (a) through (f) above of
Persons other than the Parent or any Subsidiary; and (h) all Debt of the types
referred to in clauses (a) through (g) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Parent or a Subsidiary is a general partner or joint
venturer, unless such Debt is expressly made non-recourse to the Parent or such
Subsidiary.

 

--------------------------------------------------------------------------------

- 7 -

 

 

(cc)

“Consolidated Interest Charges” means the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, (b) all interest paid or payable with respect
to discontinued operations and (c) the portion of rent expense under Capitalized
Leases that is treated as interest in accordance with GAAP, in each case, of or
by the Parent and its Subsidiaries on a Consolidated basis for the most recently
completed Measurement Period.

 

(dd)

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.

 

(ee)

“Consolidated Maintenance Capital Expenditures” means $2,500,000.

 

(ff)

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Parent and its Subsidiaries on a Consolidated basis for such period; provided,
that, Consolidated Net Income shall exclude (a) unusual and infrequent gains and
unusual and infrequent losses for such period, (b) the net income of any
Subsidiary of the Parent during such period to the extent that the declaration
or payment of dividends or similar distributions by such Subsidiary of the
Parent of such income is not permitted by operation of the terms of its
Constating Documents or any agreement, instrument or Law applicable to such
Subsidiary of the Parent during such period, except that the Parent’s equity in
any net loss of any such Subsidiary of the Parent for such period shall be
included in determining Consolidated Net Income, and (c) any income (or loss)
for such period of any Person if such Person is not a Subsidiary of the Parent,
except that the Parent’s equity in the net income of any such Person for such
period shall be included in Consolidated Net Income up to the aggregate amount
of cash actually distributed by such Person during such period to the Parent or
a Subsidiary as a dividend or other distribution (and in the case of a dividend
or other distribution to a Subsidiary of the Parent, such Subsidiary of the
Parent is not precluded from further distributing such amount to the Parent as
described in clause (b) of this proviso).

 

(gg)

“Constating Documents” means, with respect to any Person, as applicable:

 

(i)

its certificate and/or articles of incorporation, association, amalgamation or
continuance, memorandum of association, charter, declaration of trust, trust
deed, partnership agreement, limited liability company agreement or other
similar document;

 

(ii)

its by-laws; and

 

(iii)

all unanimous shareholder agreements, other shareholder agreements, voting trust
agreements and similar arrangements applicable to the Person’s Equity Interests;

all as in effect from time to time.

 

(hh)

“Contract” means any agreement, contract, indenture, lease, deed of trust,
licence, option, undertaking, promise or other commitment or obligation, whether
oral or written, expressed or implied, other than a Permit.

 

--------------------------------------------------------------------------------

- 8 -

 

 

(ii)

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

 

(jj)

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.  Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote five percent (5%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.

 

(kk)

“Debt” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

 

(i)

all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

 

(ii)

all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(iii)

net obligations of such Person under any Swap Contract;

 

(iv)

all obligations of such Person to pay the deferred purchase price of property or
services (other than (i) trade accounts payable in the ordinary course of
business and (ii) any earn-out obligations, but only so long as such earn-out
obligations are not due and payable);

 

(v)

indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

 

(vi)

all Attributable Debt in respect of Capitalized Leases and Synthetic Lease
Obligations of such Person of such Person;

 

(vii)

all obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interest in such Person or any other
Person or any warrant, right or option to acquire such Equity Interest, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends; and

 

(viii)

all guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person. The amount of any net obligation under

 

--------------------------------------------------------------------------------

- 9 -

 

any Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

(ll)

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada), and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, Canada or other applicable
jurisdictions from time to time in effect.

 

(mm)

“Default” means an event which, with the giving of notice or the passage of time
or the making of any determination or any combination thereof for herein could
become an Event of Default.

 

(nn)

“Defined Benefit Pension Plan” means a Pension Plan that contains or has ever
contained a “defined benefit provision” as such term is defined in Section
147.1(1) of the Income Tax Act (Canada).

 

(oo)

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by
any Obligor or Subsidiary (or the granting of any option or other right to do
any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

 

(pp)

“Dispute” means any suit, action, dispute, investigation, claim, arbitration,
legal, insolvency or other proceeding, appeal or application for review, whether
at law, in equity or before any Governmental Authority, or any industrial or
labour dispute, and includes any claim by any Governmental Authority regarding
payment, collection, withholding or remittance of Taxes.

 

(qq)

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province or territory thereof.

 

(rr)

“Employee Plan” means a Pension Plan, a Welfare Plan or both.

 

(ss)

“Environmental Laws” means all Applicable Laws, by-laws, regulations relating in
full or in part to the protection of the natural environment, including the
storage, use, generation, handling, manufacturing, processing, treatment,
release and disposal of “hazardous substances”, “contaminants” and “industrial
waste” as defined in all applicable environmental protection legislation and
specifically means and includes all applicable federal, state, provincial,
territorial, local and foreign statutes, laws, statutes, rules, regulations,
ordinances and codes, together with all administrative orders, directed duties,
licenses, authorizations and permits of, and agreements with, any Governmental
Authorities, in each case relating to environmental, health, safety and land use
matters; including, without limitation, all applicable Canadian, federal,
provincial, municipal, or local laws, statutes or by laws or ordinances relating
to the environment, occupational safety, health, product liability, and
transportation, including, without limitation, the following: The Environmental
Protection Act R.S.O. 1990, Chapter E.19, the Hazardous Products Act, R.S.C.
1985, c. H 3, the Canadian Environmental Protection Act, S.C. 1988, c. 22, and
any other Applicable Laws, in each case as amended from time to time.

 

(tt)

“Environmental Permit” means any permit, certification, registration, approval,
identification number, license or other authorization required under any
Environmental Law.

 

--------------------------------------------------------------------------------

- 10 -

 

 

(uu)

“Equity Credits” for any period, the sum of expenses incurred by the Obligors in
the ordinary course of business in such period which are paid through the
issuance of common stock (or options to purchase common stock) in the Parent in
such period.

 

(vv)

“Equity Interest” the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.

 

(ww)

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

(xx)

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent within the meaning of Sections 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

(yy)

“ERISA Event” means (a) a Reportable Event with respect to a U.S. Pension Plan;
(b) the withdrawal of the Parent or any ERISA Affiliate from a U.S. Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent or any ERISA Affiliate
from a Multiemployer Plan; (d) the filing of a notice of intent to terminate,
the treatment of a U.S. Pension Plan amendment as a termination under Section
4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings to
terminate a U.S. Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any U.S. Pension Plan; (g) the determination that
any U.S. Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Parent or any ERISA Affiliate or (i) a failure
by the Parent or any ERISA Affiliate to meet all applicable requirements under
the U.S. Pension Funding Rules in respect of a U.S. Pension Plan, whether or not
waived, or the failure by the Parent or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan.

 

(zz)

“Event of Default” means any of the events described in Section 6.1.

 

(aaa)

“FPD IV” means Fiera Private Debt Fund IV LP.

 

(bbb)

“Fiera IV Debt” means Debt of the Obligors owing to FPD IV pursuant to the terms
of the FPD IV Loan Agreement.

 

(ccc)

“Fiera IV Loan Agreement” means the Amended and Restated Loan Agreement among
FPD IV, as Lender, and the obligors named therein dated as of the date hereof.

 

(ddd)

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

(eee)

“generally accepted accounting principles” or “GAAP” means generally accepted
accounting principles in effect from time to time in: (i) Canada in respect of
any Obligor formed or existing under the laws of Canada or a Canadian province;
or (ii) the United States in respect of any U.S. Obligor.

 

--------------------------------------------------------------------------------

- 11 -

 

 

(fff)

“Governmental Authorities” means (i) any government or political subdivision
thereof national, state, territorial, foreign, provincial, county, municipal or
regional having jurisdiction in the relevant circumstances; (ii) any agency or
instrumentality of any such government, political subdivision or other
government entity (including any central bank or comparable agency); (iii) any
court, arbitral tribunal or arbitrator; and (iv) any non-government regulating
body, to the extent that the rules, regulations or orders of such body have the
force of law.

 

(ggg)

“Guarantees” means the agreements of guarantee provided by the Guarantors to the
Lender with regard to the obligations of the Borrower under, inter alia, this
Agreement.  

 

(hhh)

“Guarantor” means each of those Persons executing this Agreement in that
capacity.

 

(iii)

“Indebtedness” means and includes all debts, liabilities and obligations of the
Obligors to the Lender under or in connection with any Loan Document, including
all principal, interest, interest on overdue interest and premium, costs and
expenses payable by the Obligors pursuant to the provisions of any Loan
Document, from time to time outstanding, and all other monies for the time being
and from time to time owing by the Obligors to the Lender, including fees,
commissions and legal and other costs, charges and expenses, and including
interest, expenses and fees that accrue after the commencement by or against any
Obligor or any Affiliate thereof pursuant to any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest, expenses and fees are allowed claims in such proceeding.

 

(jjj)

“Intellectual Property” has the meaning ascribed thereto in Section 2.1(o).

 

(kkk)

“Intercreditor Agreement” means the First Lien Pari Passu Intercreditor
Agreement, dated as of the date hereof, among the Agent, FPD IV and the Lender,
and the Obligors.

 

(lll)

“Interest Rate Differential” means the premium equal to the difference between
(i) the present value of the principal and interest payments that would have
been made had the prepayment not been made, discounted at the rate determined by
the Lender based on the yields on Government of Canada debt obligations having
terms approximately equal to the term from the date of prepayment to the
Maturity Date, and (ii) the face value of the principal amount being prepaid at
the date of prepayment.  The prepayment premium shall also apply to any
repayment following the Indebtedness becoming due and payable under Section 6.2.

 

(mmm)

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Debt of such other
Person), or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person which constitute all or
substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

(nnn)

“Lien” means an interest in Property securing an obligation owed to, or a claim
by, another Person, including any lien, security interest, pledge,
hypothecation, assignment, trust,

 

--------------------------------------------------------------------------------

- 12 -

 

 

reservation, encroachment, easement, right-of-way, covenant, condition,
restriction, lease, or other title exception or encumbrance.

 

(ooo)

“Loan” means the loan in the initial principal amount advanced under Section 3.1
hereof pursuant to this Agreement and any additions or accruals thereto.

 

(ppp)

“Loan Documents” means this Agreement, the Security, the Intercreditor Agreement
and all other documents relating to the Loan.

 

(qqq)

“Material” means (except when used as part of another term defined in a Loan
Document), with reference to the matter described as Material, that it would
reasonably be considered to be a factor by a prudent lender in its assessment of
credit extended or to be extended to a borrower, and “Materially” has a
corresponding meaning. If the importance of the matter described as Material can
reasonably be measured in financial terms, an amount of less than $250,000 will
not be considered to be Material.

 

(rrr)

“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect.

 

(sss)

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower or the
Parent and its Subsidiaries taken as a whole; or (b) a material adverse effect
on the legality, validity, binding effect or enforceability against any Obligor
of any Loan Document to which it is a party; or (c) a material impairment of (i)
the rights, remedies and benefits available to, or conferred upon, the Lender
under any Loan Document or (ii) the ability of any Obligor to perform its
Obligations under any Loan Document to which it is a party.

 

(ttt)

“Material Contract” means any agreement or arrangement to which an Obligor or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Person, including
the Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to subordinated Debt, or to Debt in an aggregate amount of
$250,000 or more.

 

(uuu)

“Maturity Date” means June 1, 2024.

 

(vvv)

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Borrower (or, for purposes of
determining pro forma compliance, the most recently completed four (4) fiscal
quarters of the Borrower for which financial statements have been delivered
pursuant to Section 5.1).

 

(www)

“Obligors” means, collectively, the Borrower, the Guarantors and each guarantor
from time to time that becomes a party to this Agreement; and references to “the
Obligors” shall be interpreted to mean “the Obligors or any of them”.

 

(xxx)

“Ordinary Course of Business” means the ordinary course of business of any
Obligor or Subsidiary, consistent with past practices and undertaken in good
faith.

 

(yyy)

“Parent” means Radiant Logistics, Inc., a Delaware corporation.

 

--------------------------------------------------------------------------------

- 13 -

 

 

(zzz)

“Pension Plan” means a “pension plan” or “plan” within the meaning of the
applicable pension benefits legislation in any jurisdiction of Canada, which is
organized and administered to provide pensions, pension benefits or retirement
benefits for employees and former employees of any Obligor.

 

(aaaa)

“Permits” means franchises, licences, qualifications, authorizations, consents,
certificates, registrations, exemptions, waivers, filings, grants,
notifications, privileges, rights, orders, judgments, rulings, directives,
permits and other approvals, obtained from or required by a Governmental
Authority.

 

(bbbb)

“Permitted Acquisition” means an Investment consisting of an Acquisition by any
Obligor; provided that (a) no Default shall have occurred and be continuing or
would result from such Acquisition, (b) the Property acquired (or the Property
of the Person acquired) in such Acquisition is used or useful in the same or a
similar line of business as the Obligors and their Subsidiaries were engaged in
on the date hereof (or any reasonable extensions or expansions thereof), (c) in
the case of an Acquisition of the Equity Interests of another Person, the board
of directors (or other comparable governing body) of such other Person shall
have duly approved such Acquisition, (d) the Borrower shall have delivered to
the Lender a certificate of a Responsible Officer of the Borrower demonstrating
that (i) the Obligors would be in compliance with the financial covenants set
forth in Section 6.11 recomputed as of the end of the Measurement Period most
recently ended for which the Borrower has delivered financial statements
pursuant to Section 5.1(a) or 5.1(b) after giving effect to such Acquisition on
a Pro Forma Basis and (ii) the Consolidated Leverage Ratio would not be greater
than (A) with respect to any Qualified Acquisition, 3.25 to 1.00 and (B) with
respect to any other such Acquisition, 2.75 to 1.00, in each case, recomputed as
of the end of the Measurement Period most recently ended for which the Borrower
has delivered financial statements pursuant to Section 5.1(a) or 5.1(b) after
giving effect to such Acquisition on a Pro Forma Basis, (e) the representations
and warranties made by the Obligors in each Loan Document shall (i) with respect
to representations and warranties that contain a materiality qualification, be
true and correct at and as if made as of the date of such Acquisition (after
giving effect thereto) and (ii) with respect to representations and warranties
that do not contain a materiality qualification, be true and correct in all
material respects at and as if made as of the date of such Acquisition (after
giving effect thereto), (f) if such transaction involves the purchase of an
interest in a partnership between any Obligor as a general partner and entities
unaffiliated with the Borrower as the other partners, such transaction shall be
effected by having such equity interest acquired by a corporate holding company
directly or indirectly wholly owned by such Obligor newly formed for the sole
purpose of effecting such transaction, and (g) immediately after giving effect
to such Acquisition, there shall be at least $25,000,000 of availability
existing under the Revolving Facility (as such term is defined in the B of A
Loan Agreement).

 

(cccc)

“Permitted Transfers” means (a) Dispositions of inventory by the Parent or any
Subsidiary in the ordinary course of business; (b) Dispositions of Property to
an Obligor; provided, that, if the transferor of such Property is the Parent or
any Subsidiary then the transferee thereof must be a Obligor; (c) Dispositions
of accounts receivable in connection with the collection or compromise thereof;
(d) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Parent and its Subsidiaries;
and (e) the sale or disposition of Cash Equivalents for fair market value.

 

(dddd)

“Person” includes an individual, a partnership, a joint venture, a trust, an
unincorporated organization or any other association, a corporation and a
government or any department or agency thereof.

 

--------------------------------------------------------------------------------

- 14 -

 

 

(eeee)

“Pledged Equity” means, with respect to each Obligor, 100% of the issued and
outstanding Equity Interests of each Subsidiary of the Parent that is directly
owned by such Obligor, in each case together with the certificates (or other
agreements or instruments), if any, representing such Equity Interests, and all
options and other rights, contractual or otherwise, with respect thereto,
including the following:

 

(i)

all Equity Interests or other property representing a dividend or other
distribution on or in respect of any of the Pledged Equity, or representing a
distribution or return of capital upon or in respect of the Pledged Equity, or
resulting from a stock split, revision, reclassification or other exchange
therefor, and any other dividends, distributions, subscriptions, warrants, cash,
securities, instruments, rights or options or other property issued to or
received or receivable by the holder of, or otherwise in respect of the Pledged
Equity; and

 

(ii)

in the event of any consolidation or amalgamation involving the issuer of any
Pledged Equity and in which such issuer is not the surviving Person, all shares
of each class of the Equity Interests of the successor Person formed by or
resulting from such consolidation or amalgamation, to the extent that such
successor Person is a direct Subsidiary of an Obligor.

 

(ffff)

“PPSA” means the Personal Property Security Act (Ontario) and the regulations
thereunder; provided, however, if validity, perfection and effect of perfection
and non-perfection of the Lender’s security interest in and Lien on any
Collateral are governed by the personal property security laws of any
jurisdiction other than Ontario, PPSA shall mean those personal property
security laws (including the Civil Code of Quebec) in such other jurisdiction
for the purposes of the provisions hereof relating to such validity, perfection,
and effect of perfection and non-perfection and for the definitions related to
such provisions, as from time to time in effect.

 

(gggg)

“Pro Forma Basis” and “Pro Forma Effect” means, for any Disposition of any
Subsidiary or of all or substantially all of a division or a line of business or
for any Acquisition, whether actual or proposed, for purposes of determining
compliance with the financial covenants set forth in Section 6.11, each such
transaction or proposed transaction shall be deemed to have occurred on and as
of the first day of the relevant Measurement Period, and the following pro forma
adjustments shall be made:

 

(i)

in the case of an actual or proposed Disposition, all income statement items
(whether positive or negative) attributable to the division, line of business or
the Person subject to such Disposition shall be excluded from the results of the
Borrower and its Subsidiaries for such Measurement Period;

 

(ii)

in the case of an actual or proposed Acquisition, income statement items
(whether positive or negative) attributable to the Property, division, line of
business or the Person subject to such Acquisition shall be included in the
results of the Borrower and its Subsidiaries for such Measurement Period;

 

(iii)

interest accrued during the relevant Measurement Period on, and the principal
of, any Debt repaid or to be repaid or refinanced in such transaction shall be
excluded from the results of the Parent and its Subsidiaries for such
Measurement Period; and

 

--------------------------------------------------------------------------------

- 15 -

 

 

(iv)

any Debt actually or proposed to be incurred or assumed in such transaction
shall be deemed to have been incurred as of the first day of the applicable
Measurement Period, and interest thereon shall be deemed to have accrued from
such day on such Debt at the applicable rates provided therefor (and in the case
of interest that does or would accrue at a formula or floating rate, at the rate
in effect at the time of determination) and shall be included in the results of
the Obligors for such Measurement Period.

 

(hhhh)

“Property” means, with respect to any Person, any or all of its present and
future undertaking, Property and assets, whether tangible or intangible, real or
personal and includes rights under Contracts and Permits.

 

(iiii)

“Purchase Money Debt” means (a) Debt (other than the Indebtedness) for payment
of any of the purchase price of fixed assets; (b) Debt (other than the
Indebtedness) incurred within 10 days before or after acquisition of any fixed
assets, for the purpose of financing any of the purchase price thereof; and
(c) any renewals, extensions or refinancings (but not increases) thereof.

 

(jjjj)

“Qualified Acquisition” means a Permitted Acquisition with aggregate
consideration of at least $25,000,000; provided, that, for any such Permitted
Acquisition to qualify as a Qualified Acquisition, a Responsible Officer of the
Parent shall have delivered to the Lender a certificate (any such certificate, a
“Qualified Acquisition Notice”) on or prior to the consummation of such
Permitted Acquisition, (x) certifying that the Permitted Acquisition meets the
$25,000,000 threshold above and (y) notifying the Lender that the Parent has
elected to treat such Permitted Acquisition as a Qualified Acquisition.

 

(kkkk)

“Qualified Acquisition Notice” has the meaning specified in the definition of
“Qualified Acquisition”.

 

(llll)

“Qualified Acquisition Pro Forma Determination” means, to the extent required in
connection with determining the permissibility of any Permitted Acquisition that
constitutes a Qualified Acquisition, the determination required by clause (d) in
the definition of “Permitted Acquisition”.

 

(mmmm)

“Real Estate” means all right, title and interest (whether as owner, lessor or
lessee) in any real Property or any buildings, structures, parking areas or
other improvements thereon.

 

(nnnn)

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of an Obligor,
solely for purposes of the delivery of incumbency certificates pursuant to this
Agreement, the secretary or any assistant secretary of an Obligor and, solely
for purposes of notices given pursuant to Article 3, any other officer or
employee of the applicable Obligor so designated by any of the foregoing
officers in a notice to the Lender or any other officer or employee of the
applicable Obligor designated in or pursuant to an agreement between the
applicable Obligor and the Lender. Any document delivered hereunder that is
signed by a Responsible Officer of an Obligor shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Obligor and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Obligor. To the extent requested by the
Lender, each Responsible Officer will provide an incumbency certificate and to
the extent requested by the Lender, appropriate authorization documentation, in
form and substance satisfactory to the Lender.

 

--------------------------------------------------------------------------------

- 16 -

 

 

(oooo)

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Parent or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of the Parent or any of its
Subsidiaries, now or hereafter outstanding, and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Equity Interests of any Obligor or any of its
Subsidiaries, now or hereafter outstanding.

 

(pppp)

“Sale and Leaseback Transaction” means, with respect to any Obligor or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Obligor or such Subsidiary shall sell or transfer any Property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such Property or other Property that it intends to use for
substantially the same purpose or purposes as the Property being sold or
transferred.

 

(qqqq)

“Sanctions” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the Canadian Government, the
United Nations Security Council, the European Union, Her Majesty’s Treasury
(“HMT”) or other relevant sanctions authority.

 

(rrrr)

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

(ssss)

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Obligor and/or any of its Subsidiaries, on the one hand, and any Cash
Management Bank, on the other hand.

 

(tttt)

“Security” means the Security Agreements, the Guarantees, assignments and any
other instrument or agreement which purports to secure the Indebtedness provided
in accordance with the terms of this Agreement and as listed in Section 4.1.

 

(uuuu)

“Security Agreement” has the meaning ascribed thereto in Section 4.1(b)(i).

 

(vvvv)

“Statutory Plan” means any benefit plan that an Obligor is required by statute
to participate in or contribute to in respect of any current or former employee,
director, officer, shareholder, consultant or independent contractor of that
Obligor, or any dependent of any of them, including the Canada Pension Plan, the
Quebec Pension Plan and plans administered pursuant to applicable legislation
regarding health, tax, workers’ compensation insurance and employment insurance.

 

(wwww)

“Subsidiary” means any entity at least 50% of whose voting securities or Equity
Interests is owned by an Obligor or any combination of Obligors (including
indirect ownership by an Obligor through other entities in which the Obligor
directly or indirectly owns 50% of the voting securities or Equity Interests).

 

(xxxx)

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap

 

--------------------------------------------------------------------------------

- 17 -

 

 

transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

(yyyy)

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.

 

(zzzz)

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of Property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

(aaaaa)

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable to
them.

 

(bbbbb)

“this Agreement”, “hereto”, “herein”, “hereof”, “hereby”, “hereunder” and
similar expressions refer to this Loan Agreement and not to any particular
section or other portion hereof, and include any and every instrument
supplemental or ancillary hereto, or in implement hereof, and the expressions
“article” or “section” followed by a number mean and refer to the specified
article or section of this Agreement.

 

(ccccc)

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

(ddddd)

“U.S. Obligor” means any Obligor formed or existing under the laws of a
jurisdiction within the United States.

 

(eeeee)

“U.S. Pension Funding Rules” means the rules of the Code and ERISA regarding
minimum funding standards with respect to U.S Pension Plans and set forth in
Sections 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and
305 of ERISA.

 

(fffff)

“U.S. Pension Plan” means any employee pension benefit plan (including a
Multiple Employer Plan or a Multiemployer Plan) that is maintained or is
contributed to by the Parent and any

 

--------------------------------------------------------------------------------

- 18 -

 

 

ERISA Affiliate or with respect to which the Parent or any ERISA Affiliate has
any liability and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412  of the Code.

 

(ggggg)

“U.S. Subsidiary” means any Subsidiary organized under any political subdivision
of the United States.

 

(hhhhh)

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

 

(iiiii)

“Welfare Plan” means any deferred compensation, bonus, share option or purchase,
savings, retirement savings, retirement benefit, profit sharing, medical,
health, hospitalization, insurance or any other benefit, program, agreement or
arrangement, funded or unfunded, formal or informal, written or unwritten, that
is applicable to any current or former employee, director, officer, shareholder,
consultant or independent contractor of any Obligor, or any dependent of any of
them, except a Pension Plan or a Statutory Plan.

1.3

Interpretation

 

(a)

Words importing the singular number shall include the plural and vice versa, and
words importing the masculine gender shall include the feminine gender.

 

(b)

The Article and section headings are not to be considered part of this
Agreement, are inserted for convenience of reference only, are not intended to
be full or accurate descriptions of the content thereof, and shall not affect
the construction or interpretation of this Agreement.

 

(c)

The words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all Property, including cash, securities,
accounts and contract rights.

 

(d)

For purposes of any Collateral located in the Province of Quebec or charged by
any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Québec, (a) “personal property” shall be deemed
to include “movable property”, (b) “real property” shall be deemed to include
“immovable property”, (c) “tangible property” shall be deemed to include
“corporeal property”, (d) “intangible property” shall be deemed to include
“incorporeal property”, (e) “security interest” and “mortgage” shall be deemed
to include a “hypothec”, (f) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Québec, (g) all references to “perfection” of or “perfected” Liens shall
be deemed to include a reference to the “opposability” of such Liens to third
parties, (h) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, (i) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, and (j) an “agent” shall
be deemed to include a “mandatary” and (k) “general security agreement” shall be
deemed to include “deed of hypothec”.

 

(e)

All references to (i) any document, instrument or agreement include any
amendments, amendments and restatements, waivers and other modifications-
extensions or renewals (to the extent permitted by the Loan Documents); (ii) any
section means, unless the context otherwise

 

--------------------------------------------------------------------------------

- 19 -

 

 

requires, a section of this Agreement; (iii) any exhibits or schedules mean,
unless the context otherwise requires, exhibits and schedules attached to this
Agreement, which are hereby incorporated by reference: and (iv) any Person
include successors and assigns of such Person.

 

(f)

Reference to an Obligor’s “knowledge” or similar concent means actual knowledge
of an officer of such Obligor. or knowledge that such officer would have
obtained if he or she had engaged in good faith and diligent performance of his
or her duties, including reasonably specific inquiries of employees or agents
and a good faith attempt to ascertain the matter.

1.4

Law Applicable

This Agreement shall be construed in accordance with the laws of the Province of
Ontario and the laws of Canada applicable therein and shall be treated in all
respects as an Ontario contract.

1.5

Currency

All dollar amounts referred to in this Agreement, and all payments to be made
hereunder, are in Canadian Dollars.  All dollar amounts referred to in this
Agreement are expressed in Canadian Dollars.

1.6

Entire Agreement

This Agreement, including the schedules hereto, the Security, and any agreement
collateral hereto or thereto constitutes the entire agreement between the
parties, and may not be amended or modified in any respect except by written
instrument signed by the parties hereto, and all other agreements, undertakings,
representations and writings, oral or written, are entirely replaced thereby and
are no longer effective.

1.7

Successor Legislation

Any statute referred to herein or in any other Loan Document shall be deemed to
include that statute as amended, restated and/or replaced from time to time, and
any successor legislation to the same general intent and effect.

1.8

Assignment

This Agreement shall enure to the benefit of, and shall be binding upon, the
parties hereto and their respective successors and permitted assigns.  This
Agreement may be assigned by the Lender prior to an Event of Default with the
prior written consent of the Borrower and after an Event of Default without
consent, in which event the Borrower and each Guarantor shall attorn in all
respects to such assignment and the assignee thereof.  Neither the Borrower nor
any Guarantor may assign this Agreement without the consent of the Lender.

1.9

Business Day

If under the provisions of this Agreement any amount is to be paid or any act or
thing is to be done or step is to be taken on a day other than a Business Day,
then such amount shall be paid or such act, thing or step shall be done or taken
on the next Business Day.

1.10

Severability

In the event that any one or more provisions contained in this Agreement or any
other Loan Document required hereunder to be delivered to the Lender, shall be
invalid, illegal or unenforceable in any respect

 

--------------------------------------------------------------------------------

- 20 -

 

under any Applicable Law, the validity, legality and enforceability of the
remaining provisions hereof or of the security shall not be affected or impaired
thereby.  The Parties shall engage in good faith discussions to replace any
provision that is deemed to be invalid, illegal or unenforceable with a valid,
legal and enforceable provision, the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provision.

1.11

Application of GAAP

Under the Loan Documents (except as otherwise specified therein), all accounting
terms shall be interpreted, all accounting determinations shall be made, and all
financial statements shall be prepared, in accordance with GAAP applied on a
basis consistent with the most recent audited financial statements of the
Obligors delivered to the Lender before the Closing and using the same inventory
valuation method as used in such financial statements, except for any change
required or permitted by GAAP if Obligors’ certified public accountants concur
in such change, the change is disclosed to the Lender.

1.12

Execution

This Agreement may be executed in one or more counterparts, each of which when
so executed shall constitute an original and all of which together shall
constitute one and the same Agreement.  Delivery of an executed signature page
to this Agreement by each of the parties by facsimile or other electronic form
of transmission shall be as effective as delivery by each party of an original
executed copy of this Agreement.

1.13

Schedules

The following schedules are incorporated herein and form part of this Agreement.

Schedule “A” -Permitted Liens
Schedule “B” - Location of Assets and Chief Executive Offices
Schedule “C” -Corporate Chart
Schedule “D” -Agreement of New Obligor
Schedule “E” -Disputes

Schedule “F” -Existing Debt

Schedule “G” -Existing Investments

Schedule “H” -Form of Compliance Certificate

Schedule “I” -Transactions with Affiliates

 

1.14

Conflict

Subject to Section 4.2, in the event of any conflict between any term, condition
or provision of this Agreement and any other Loan Document (other than the
Intercreditor Agreement), then the term, condition or provision of this
Agreement shall govern.

1.15

Permitted Liens

The designation of a Lien to be a Permitted Lien is not, and shall not be deemed
to be, an acknowledgment by the Lender that the Lien shall have priority over
the Security.

 

--------------------------------------------------------------------------------

- 21 -

 

Article 2
REPRESENTATIONS AND WARRANTIES

2.1

Representations and Warranties

The Obligors jointly and severally represent and warrant to the Lender, and
acknowledge that the Lender is relying on such representations and warranties in
entering into this Agreement and in making the Advance hereunder, as follows:

 

(a)

Status

Each Obligor has been duly incorporated or created and organized and is a
validly existing corporation or limited liability company, under the laws of its
governing jurisdiction, and has full capacity and power to carry on its business
as presently conducted and to own or lease Property and holds all necessary
Material Permits and consents to carry on such business in all jurisdictions in
which it does so.

 

(b)

Power and Authority

Each Obligor has the power to enter into, execute, deliver and perform this
Agreement and the Security to which it is a party and, in the case of the
Borrower, is duly authorized to borrow the monies herein contemplated.

 

(c)

Non-Violation of Other Instruments and Authorization

 

(i)

The borrowing of money by the Borrower, the entering into and performance of
this Agreement, the Security and any other agreement collateral hereto or
thereto by each Obligor, and the granting of the Security to which it is a party
to be given hereunder does not conflict, and will not conflict with, and does
not result, and will not result with the passage of time or otherwise, in a
breach or violation of, or constitute a default under, such Obligor’s Constating
Documents, or any of the covenants or the provisions contained in any Material
Contract to which it is a party, or by which it or its assets are subject.

 

(ii)

All necessary steps and proceedings have been taken, and all consents have been
obtained to authorize the execution, delivery and performance of all Loan
Documents.

 

(d)

Valid Security

This Agreement and the Security create in favour of the Lender, as applicable,
valid and binding and perfected obligations of each of the Obligors, to the
extent each Obligor is a party thereto, on all of its respective right, title
and interest in and to all of the Collateral which is the subject matter of the
Security enforceable against such Obligor in accordance with their respective
terms, subject to applicable bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors’ rights generally and to equitable
remedies that may be granted only in the discretion of a court of competent
jurisdiction.

 

--------------------------------------------------------------------------------

- 22 -

 

 

(e)

Title to Assets and Property

Each Obligor has good and marketable title to the Property owned by it, free and
clear of Liens except for Permitted Liens and no Person has any agreement or
right to acquire such properties out of the ordinary course of business.

 

(f)

No Default

No Obligor is in default in the performance or observance of any of the
obligations, covenants or conditions contained in any Material Contract,
agreement or other instrument to which it is a party or by which it is
bound.  There exists no Default or Event of Default.

 

(g)

Financial Condition

Since the date of the audited, consolidated, financial statements of the Parent
and its consolidated Affiliates (the “Radiant Group”) as of and for the period
ended June 30, 2019, with respect to the Parent and such consolidated
Affiliates, there has occurred no Material Adverse Effect affecting any
Obligor’s business or financial condition.

 

(h)

Financial Information

All balance sheets, earnings statements and other financial data of the Borrower
and Guarantors which have been delivered to the Lender are true and correct in
all respects as of the respective dates thereof, have been prepared in
accordance with generally accepted accounting principles consistently applied,
and fairly present the financial position and condition of the Borrower and
Guarantors as of the respective dates thereof, subject, in the case of interim
statements, to usual year end adjustments.  

 

(i)

No Disputes

Other than as set out in Schedule “E”, there are no Disputes pending or to the
Obligors’ knowledge threatened against any Obligor in any court or before any
other authority which could reasonably be expected to result in any Material
Adverse Change in any Obligor’s business or financial condition, or which could
reasonably be expected to Materially adversely affect the ownership, status or
use of the Collateral.  

 

(j)

Judgments and Executions

As at the date hereof, there are no judgments or executions filed or pending
against any Obligor.

 

(k)

Insolvency Proceedings

No Obligor has made any assignment for the benefit of creditors, nor has any
receiving order been made against any Obligor under the provisions of any state,
provincial, territorial, federal or foreign law such as the U.S. Bankruptcy Code
and the Bankruptcy and Insolvency Act, nor has any petition for such an order
been served upon any Obligor, nor are there any proceedings in effect or
threatened under the provisions of the U.S. Bankruptcy Code, the Winding-Up and
Restructuring Act (Canada) or the Companies’ Creditors Arrangement Act (Canada),
nor has any receiver, receiver and manager,

 

--------------------------------------------------------------------------------

- 23 -

 

monitor, custodian or official with similar powers been appointed by court order
or privately respecting any Obligor or its assets or Property; nor has any
Obligor committed an act of bankruptcy; taken advantage of any act for bankrupt
or insolvent debtors; filed a notice of intention to make a proposal or a
proposal under the U.S. Bankruptcy Code or the Bankruptcy and Insolvency Act
(Canada); proposed a compromise or arrangement of its creditors generally, made
any assignment for the benefit of creditors, taken any proceedings with respect
to a compromise or arrangement, nor to have a receiver appointed over any part
of its assets or Property.

 

(l)

Leases

Each Obligor is in good standing under all leases to which it is a party, and no
right currently exists in any lessor or lessee thereunder to terminate any such
lease, and each such lease is its valid and binding obligation.

 

(m)

Taxation Procedures

Each Obligor has duly and timely filed all Tax returns, elections and reports
required to be filed by it, and each Obligor has paid all Taxes which are due
and payable, and has paid all assessments and reassessments, and all other Taxes
(including penalties, interest and fines) claimed against it which are due or
payable by it on or before the date due and payable other than those: (i) in
respect of which liability based on such returns is being contested in good
faith and by appropriate proceedings where adequate reserves have been
established in accordance with GAAP; and (ii) the effect of such proceedings is
to stay any Lien, charge or seizure of Property. Adequate provision and
installment payments have been made for Taxes and governmental royalties payable
for the current period for which returns are not yet required to be filed.  As
of the date hereof there are no agreements, waivers or other arrangements
providing for an extension of time with respect to the filing of any Tax return,
or payment of any Taxes, or deficiency.

 

(n)

Employee Payments

Each Obligor has withheld from each payment to any of its officers, directors
and employees the amount of all Taxes, including but not limited to, income Tax
and other deductions required under Applicable Law to be withheld therefrom, and
has paid the same to the proper Tax or other receiving officers within the time
required under any applicable Tax legislation.  Except as waived in writing by
the Lender, no Obligor is subject to any claim by its employees arising from
salary or benefits which have not been paid when due, all such salary and
benefits being paid to date, except where such claims would not have a Material
Adverse Effect on it.

Each Obligor has paid when due and in full all employee pensions and benefits
payable by it, including,  without limitation to the extent applicable,
Workplace Safety & Insurance Board premiums, Employer Health Tax premiums,
Canada Pension Plan contributions and Employment Insurance Commission premiums,
and has remitted when required and in full all source deductions for income Tax,
Canada Pension Plan contributions and Employment Insurance Commission premiums
of its employees and all goods and services Tax and retail sales Tax paid and
received by it.

 

(o)

Ownership or Licence of Intellectual Property

 

--------------------------------------------------------------------------------

- 24 -

 

Each Obligor owns or licenses all patents, industrial designs, trade-marks,
service marks, trade secrets, environmental technology, confidential
information, trade-names, goodwill, copyrights, software and all other forms of
intellectual and industrial Property, and any registrations and applications for
registration of any of the foregoing (collectively, the “Intellectual
Property”), necessary for the conduct of its business and all such licenses are
in good standing.

 

(p)

Subsidiaries

The corporate chart appended hereto as Schedule “C” is true and correct on the
date hereof.

 

(q)

Contingent Liabilities and Debt

Each Obligor has disclosed to the Lender all contingent liabilities of such
Obligor as at the date hereof, and as at the date hereof no Obligor has incurred
any Debt which is not disclosed on or reflected in the financial statements
provided to the Lender, other than Debt or contingent liabilities incurred by it
or credit extended to it in the Ordinary Course of Business after the date of
such financial statements.

 

(r)

Location of Assets, Places of Business

The location of all of each Obligor’s Property and places of business is set out
in Schedule “B”.  Each Obligor’s registered and chief executive offices are set
out in Schedule “B”.

 

(s)

Compliance  

Each Obligor is in compliance with its Constating Documents and is in compliance
in all material respects with all Applicable Laws, including health, safety and
employment standards, transportation, customs, labour codes and Environmental
Laws.

 

(t)

Employee Plans

All of the Material obligations (including fiduciary, funding, investment and
administration obligations) required to be performed in connection with each
Obligor’s Employee Plans and the funding agreements therefor have been performed
in a timely fashion.  There have been no improper withdrawals or applications of
the assets of any Obligor’s Employee Plans.  There is no Dispute  (other than
routine claims for benefits) pending or, to the Obligors’ knowledge, threatened,
involving any Obligor’s Employee Plans, and no facts exist which could
reasonably be expected to give rise to that type of Dispute which would have a
Material Adverse Effect on such Obligor’s business or financial status.  All
contributions or premiums required to be made or paid by each of the Obligors to
the Employee Plans have been made on a timely basis in accordance with the terms
of such plans and all Applicable Laws.  

 

(u)

Labour Matters

There are no strikes or other labour disputes against any Obligor that are
pending or, to the Obligors’ knowledge, threatened.  All payments due from each
Obligor on account of employee insurance and vacation pay have been paid or
accrued as a liability on its

 

--------------------------------------------------------------------------------

- 25 -

 

books.  Each Obligor is in Material compliance with the terms and conditions of
any collective agreements, consulting agreements, management agreements and
employment agreements.  

 

(v)

General Environmental Representations

As of the date hereof:

 

(i)

The Obligors are not aware of any environmental problem or potential problem
which could cause a Material Adverse Effect to it or any of its assets;

 

(ii)

there is no action or other proceeding which has been commenced against it or
any of its assets with respect to any breach of Environmental Laws;

 

(iii)

it has not used any of its leased real Property, to manufacture, store or
otherwise deal with any contaminants, pollutants, dangerous or toxic substances,
liquid wastes or other hazardous substances except in Material compliance with
all applicable Environmental Laws, and it has complied with all federal,
provincial and municipal orders, regulations and by-laws relating to
environmental matters; and

 

(iv)

there have been no “spills” of “pollutants”, as those terms are defined in the
Environmental Protection Act, R.S.O. 1990 c. E.19, for which it is responsible
either as the “owner of the pollutant”, or “person having control of a
pollutant” as those terms are defined in the Environmental Protection Act,
R.S.O. 1990, c. E.19.

2.2

Survival of Representations, Warranties and Covenants

The covenants, agreements, representations and warranties set forth in this
Agreement, and in any certificate or other Loan Document delivered hereunder,
shall continue in full force and effect until repayment in full of all of the
Indebtedness, notwithstanding any investigation made by the Lender or its
counsel, or any other representative of the Lender, or the making of any Advance
hereunder.

Article 3
REPAYMENT AND INTEREST

3.1

Principal Amount and Payments

 

(a)

The Loan consists of a non-revolving term loan in the amount of Ten Million
Dollars ($10,000,000), such amount was fully advanced by the Lender to the
Borrower on June 27, 2017.  

 

(b)

Proof of Outstanding Loan Amount. The records maintained by the Lender of the
amounts of the Loan advanced to the Borrower in connection with this Agreement,
the amount of Advance of the Loan which are outstanding from time to time and
the amount of interest and other fees and costs payable and paid under this
Agreement, absent manifest error, shall constitute prima facie proof thereof in
any legal proceedings or action in respect of this Agreement.

 

--------------------------------------------------------------------------------

- 26 -

 

3.2

Principal Repayment

Commencing in the month immediately following the date of the Advance of the
Loan, the Loan is repayable in eighty-four (84) equal consecutive blended
monthly instalments of principal and interest for the eighty-four (84) months
payable in the amount of ONE HUNDRED AND FORTY NINE THOUSAND TWO HUNDRED AND
TWENTY ONE DOLLARS AND SIXTY-TWO CENTS ($149,221.62), in each case on the
fifteenth (15th) day of each month, together with a final payment on the final
month equal to the full amount of the Loan principal outstanding plus all unpaid
interest and expenses payable on the Maturity Date.  Interest payable pursuant
to this Section 3.2 has been calculated in accordance with Section 3.7(b).

3.3

Conditions Precedent

The following conditions precedent shall be satisfied to the Lender’s sole
discretion prior to the Closing:

 

(a)

The Security shall be executed by the Obligors and, where applicable, in
registerable form, and all registrations and other actions required to fully
perfect and maintain the priority of the Security shall have been successfully
completed to the satisfaction of the Lender’s counsel.

 

(b)

The Lender must have received evidence that all Debt of the Obligors not forming
part of the Permitted Debt has been paid and performed in full or will be
concurrently with the Advance.

 

(c)

The Lender must have received all statements, postponements and acknowledgements
that are required in respect of other Liens affecting the Property of the
Obligors to confirm that those Liens are Permitted Liens.

 

(d)

The Lender must have received a copy of the Intercreditor Agreement, duly
executed by the B of A Borrowers, the Obligors and the Agent.

 

(e)

Legal opinions shall be issued by counsel for the Borrower and each Guarantor
opining:

 

(i)

as to the existence and good standing of the Borrower and such Guarantor;

 

(ii)

as to the due authorization, execution, delivery, enforceability of the Loan
Documents with respect to the Borrower and such Guarantor; and

 

(iii)

as to such other matters as the Lender and the Lender’s counsel reasonably may
specify.  

 

(f)

Current searches for the Borrower and for each Guarantor in those jurisdictions
set out in Schedule “B” together with all subordinations, acknowledgements,
releases and discharges to ensure the first priority position of the Security on
the real and personal Property of the Borrower (subject to Permitted Liens and
the terms of the Intercreditor Agreement) shall have been completed and
received.

 

(g)

Evidence of assignments of insurance as required by this Agreement, and
conforming in all respects to the requirements of the Lender shall have been
delivered, including a report addressed to the Lender from an insurance
consultant appointed by the Lender reviewing the adequacy of insurance and
evidence it is in full force and effect.

 

--------------------------------------------------------------------------------

- 27 -

 

 

(h)

A certificate of status or similar certificate for each Obligor from the
applicable Governmental Authority, dated not earlier than (i) the Closing, in
the case of the Canadian Obligors and (ii) thirty (30) days prior to the
Closing, in the case of the U.S. Obligors, shall have been delivered to the
Lender.

 

(i)

An officer’s certificate for each Obligor in the required form of the Lender
shall have been delivered, attaching (i) copies of the Constating Documents of
the Obligor, together with a certificate of the Obligor certifying that its
Constating Documents are all of its Constating Documents and that such
Constating Documents have not been amended; (ii) resolutions of the directors
and/or shareholders of each Obligor, confirming that it has been authorized to
execute, deliver and perform its obligations under this Agreement and the Loan
Documents to which it is a party; and (iii) incumbency material.  

 

(j)

Such financial information in connection or in respect of the Obligors as may be
required by the Lender, shall have been provided.

 

(k)

The Borrower will have delivered to the Lender a written draw notice not less
than ten (10) Business Days prior to the requested draw date, together with a
direction re: funds.  

 

(l)

There will be no Default or Event of Default or default under any other Loan
Document.

 

(m)

There shall be no Material Adverse Change in any Obligor’s business or financial
conditions since credit approval of the Loan.

 

(n)

The Obligors will provide a certificate certifying that no Event of Default of
this Agreement has occurred and is continuing and that all representations and
warranties shall be true and correct on and as of the date of Advance.

 

(o)

The Borrower will have delivered to the Lender (1) unaudited interim
consolidated financial statements for the Radiant Group for the nine (9) month
period ended March 31, 2017, and (2) unaudited interim consolidated financial
statements for the Wheels Group for the nine (9) month period ended March 31,
2017.

 

(p)

The Lender shall have received, and reviewed, agreements for any remaining
subordinated indebtedness, mezzanine debt, equity or subordinated debt.

 

(q)

The Borrower will have provided evidence that any applicable third party fees
and expenses relating to completion of the loan transaction documented by this
Agreement, including that of insurance consultants, legal counsel, and as to the
conduct of due diligence, have been paid for, or provided for and payment will
be made on a timely basis.

 

(r)

The Lender shall be satisfied that the proceeds of the Loan to be advanced shall
be used solely for the purpose of repaying an advance made by the Agent to the
Borrower to finance the Borrower’s acquisition of certain assets of the
logistics division of L.V. Lomas Limited and to fund working capital of the
Borrower.

 

(s)

All Taxes due and payable which relate to the Property shall be paid by the
Borrower.

 

(t)

Such other documents or items as the Lender, or its counsel, reasonably may
require shall be delivered to the Lender.

 

--------------------------------------------------------------------------------

- 28 -

 

3.4

Compliance with the Interest Act (Canada)

For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever interest to be paid under this agreement is to be calculated using a
rate based on a period of time that is less than a calendar year, such rate
determined pursuant to such calculation- when expressed as an annual rate, is
equivalent to the stated rate multiplied by the actual number of days in the
calendar year in which the period for which such interest is payable ends, and
divided by the number of days used in such period of time.

3.5

Nominal Rate of Interest

The parties acknowledge and agree that all calculations of interest under this
Agreement and the documents related thereto are to be made on the basis of the
nominal interest rate described herein and not on the basis of effective yearly
rates or on any other basis which gives effect to the principle of deemed
reinvestment of interest.  The parties acknowledge that there is a material
difference between the stated nominal interest rates and the effective yearly
rates of interest and that they are capable of making the calculations required
to determine such effective yearly rates of interest.

3.6

Criminal Rate of Interest

Notwithstanding the foregoing provisions of this Article 3, the Borrower shall
in no event be obliged to make any payments of interest or other amounts payable
to the Lender hereunder in excess of an amount or rate which would be prohibited
by law or would result in the receipt by the Lender of interest at a criminal
rate (as such terms are construed under the Criminal Code (Canada)).

3.7

Interest Calculation

 

(a)

Interest:  The principal amount outstanding from time to time hereunder, as to
the Loan, shall bear interest at 6.65%.  If there is not a Government of Canada
Bond with an equivalent term to that of the Loan, the yield on equivalent term
bonds will be calculated as the interpolated mid-market semi-annual yield to
maturity between the two Government of Canada bonds nearest the Maturity Date,
one being prior to and the other being after the Maturity Date per annum,
calculated and payable monthly in accordance with this section.

 

(b)

Interest shall be calculated and payable monthly on the daily outstanding
principal, and shall accrue both after and before maturity, default and
judgment, with interest on overdue interest at the same rate computed from the
date of each Advance calculated and payable monthly, in arrears, by 1:00 p.m.
(EST) on the fifteenth (15th) day of each and every month in each and every year
during the term commencing on the 15th day of the month next following the date
of the Advance.

3.8

Increased Costs, Capital Adequacy, etc.

 

(a)

If any change in Applicable Law:

 

(i)

subjects the Lender to any cost or Tax or changes the basis of Taxation of
payments due to the Lender or increases any existing cost or Tax on payments of
principal, interest or other amounts payable by the Borrower to the Lender under
this Agreement (except for increased Taxes on the overall net income, assets or
capital of the Lender);

 

--------------------------------------------------------------------------------

- 29 -

 

 

(ii)

imposes, modifies or deems applicable any reserve, special deposit, regulatory
or similar requirement against assets held by, or deposits in or for the account
of, or loans by, or commitments of, or any other acquisition of funds for loans
by, the Lender or any drafts accepted by the Lender;

 

(iii)

imposes on the Lender a change in the manner in which the Lender is required to
allocate capital resources to its obligations under this Agreement; or

 

(iv)

imposes on the Lender any other cost, Tax or condition with respect to this
Agreement,

and the result of (i), (ii), (iii) or (iv) is, in the determination of the
Lender, acting reasonably, to increase the cost to the Lender, or to impose a
liability on or to reduce the income or return receivable by the Lender in
respect of this Agreement, the Borrower shall pay to the Lender that amount
which indemnifies the Lender for such additional cost, liability or reduction in
income or return (“Additional Compensation”).  Upon the Lender having determined
that it is entitled to Additional Compensation, it shall within ten (10)
Business Days of becoming aware of such Additional Compensation promptly notify
the Borrower.  A certificate by a duly authorized officer of the Lender setting
forth the amount of the Additional Compensation and the basis for it shall be
prima facie evidence, in the absence of manifest error, of the amount of the
Additional Compensation.  The Additional Compensation shall accrue from the date
of delivery of the certificate to the Borrower.  If the Lender subsequently
recovers all or a part thereof, it will repay an amount equal to such recovery
to the Borrower.  For greater certainty, it is acknowledged that, if such
increased cost, liability or reduction in income or return is also applicable,
in part, to dealings between the Lender and its other customers, the obligation
of the Borrower under this section to provide compensation therefor will not
arise unless the Lender, as a general practice, also requires compensation
therefor from such other customers and will not exceed the amount that is
directly proportionate to the extent to which such increased costs, liabilities
or reductions in income or return are attributable to the Borrower and the Loan
made by the Lender hereunder.  

 

(b)

If the Lender notifies the Borrower that Additional Compensation is owed to the
Lender pursuant to Section 3.8(a), the Borrower shall have the right to make
payment in full to the Lender in respect of the Loan within 30 days of the date
specified of such notice, together with all unpaid interest accrued thereon to
the date of repayment and all other reasonable expenses incurred in connection
with the termination, together with the Accelerated Amount provided that in such
circumstances the Additional Compensation shall not be payable as to any period
of time after such repayment.

3.9

Taxes

The following shall apply as to Taxes payable:

 

(a)

Any and all payments by or on account of any obligation of the Obligors
hereunder shall be made free and clear of and without deduction for any Taxes;
provided that if the Obligor(s) shall be required to deduct any Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that,
after making all required deductions (including deductions applicable to
additional sums payable under this Section), the Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
applicable

 

--------------------------------------------------------------------------------

- 30 -

 

 

Obligor(s) shall make such deductions and (iii) the applicable Obligor(s) shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with Applicable Law.  

 

(b)

In addition, the Borrower shall pay any such Taxes to the relevant Governmental
Authority in accordance with Applicable Law.  

 

(c)

The Obligors shall jointly and severally indemnify the Lender, within 10 days
after written demand therefor, for the full amount of any such Taxes paid by the
Lender, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by the Lender, shall be prima facie
evidence absent manifest error.

 

(d)

As soon as practicable after any payment of any such Taxes by the Obligors to a
Governmental Authority, the Borrower shall deliver to the Lender the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Lender.  

3.10

Prepayment

 

(a)

Voluntary Prepayment.  Subject to the terms of the Intercreditor Agreement, the
Borrower is permitted to prepay the Loan in whole, but not in part, at any time,
provided that the Borrower gives to the Lender thirty (30) days’ prior written
notice, and at the time the Borrower makes prepayment pursuant to this section,
the Borrower shall also pay to the Lender the Interest Rate Differential, if any
and if positive.

 

(b)

Mandatory Prepayment.  Subject to the terms of the Intercreditor Agreement, in
the event that the Borrower makes any mandatory prepayment under the Loan,
whether in an Event of Default, on demand, or recalculation or otherwise, the
Borrower shall pay to the Lender the Interest Rate Differential, if any and if
positive.

3.11

Place and Manner of Payment

The Borrower shall pay to the Lender, the principal and interest due at or
before 1:00 p.m. on the date on which such principal and interest is due at 20
Adelaide Street East, Suite 1500, Toronto, Ontario, or such other address as the
Lender may advise from time to time by preauthorized chequing authority, and the
Borrower will enter into any agreement and issue any payment instruction
required to make payment on a direct pre-authorized debit from the Borrower’s
account basis.  The receipt of funds shall satisfy and discharge the liability
for the principal and interest to the extent of the sums represented thereby,
unless such payment shall for any reason be reversed, stopped or otherwise not
made as full and final, in which case the payment will be replaced immediately
on notice from the Lender.  

3.12

No Set-Off

The obligations of the Borrower to make all payments of principal and interest
and all other amounts due hereunder shall be absolute and unconditional, and
shall not be affected by any circumstance, including without limitation, any
set-off, compensation, counter-claim, recoupment, defence or other right which
the Borrower, any Guarantor or any other Person may have against the Lender or
anyone else for any reason whatsoever.

 

--------------------------------------------------------------------------------

- 31 -

 

3.13

Interest on Overdue Amounts

If the Borrower fails to pay any installment of interest or principal on the
date on which the same is due, the Borrower shall pay interest on such overdue
amount at the rate of interest under this Agreement then in effect. At any time,
upon and during the continuance of a default in the payment of any other amount
(other than principal and interest) due under this Agreement or any of the other
Loan Documents, the Borrower and the Guarantors shall pay interest on such
overdue amount (which overdue amount, for greater certainty, shall not include
overdue principal or interest) at a rate per annum equal to the applicable rate
of interest under this Agreement then in effect plus 2%.  Interest on overdue
amounts shall be payable on demand and shall be calculated on a daily basis and
compounded monthly from the date such amount becomes due and payable and for so
long as such amount remains unpaid and on the basis of a year of 365 days.  All
interest provided for in this Agreement shall be payable both before and after
maturity, default and judgment.

3.14

Fee

A commitment fee was paid by the Borrower to the Lender of one percent (1%) of
the principal amount of the Loan or $100,000.00 on the date of the Advance.  

Article 4
SECURITY

4.1

Security

 

(a)

To secure the due and punctual payment of the Indebtedness, and to secure the
due and punctual performance of the Borrower’s other obligations and covenants
hereunder, the Borrower and the Guarantors shall execute and deliver, or cause
to be executed and delivered to or assigned in favour of, the Security to the
Lender.

 

(b)

The security includes the following documents and instruments in favour of the
Lender, all in form and substance satisfactory to the Lender and subject only to
Permitted Liens and the Intercreditor Agreement:

 

(i)

security over all present and future Property of each Obligor in the form of a
general security agreement, (each, a “Security Agreement”) constituting a
first-priority Lien over such Property subject only to Permitted Liens, and
other documents appropriate for the type of Property and the jurisdictions in
which Property is located;

 

(ii)

an assignment by way of security of all Intellectual Property licensed by the
Obligors from time to time;

 

(iii)

an assignment of all risks, fire and extended coverage insurance on all Property
to the full insurable value and in any event not less than the principal amount
of the Loan from time to time outstanding with losses payable to the Lender and
a standard mortgage clause on an Insurance Bureau of Canada form; and

 

(iv)

unconditional guarantees and indemnities by each of the Obligors (excluding the
Borrower) of the Indebtedness and all other debts, liabilities and obligations
of the Borrower to the Lender, which shall be unlimited.

 

--------------------------------------------------------------------------------

- 32 -

 

 

(c)

If at any time the Borrower owns, establishes or acquires a Subsidiary that is
wholly owned by the Borrower directly or indirectly, the Borrower shall
immediately cause that Subsidiary to become an Obligor, adopt this Agreement by
delivering an agreement in the form of Schedule “D” so as to be bound by all of
the terms applicable to Obligors as if it had executed this Agreement as an
Obligor, and deliver a guarantee and indemnity and other security documents
required to comply with Section 4.1(b), which shall become part of the Security.
For the purposes of this Agreement, “wholly-owned” shall include any Subsidiary
that is wholly-owned except for equity interests required by Applicable Law to
be held by directors of the Subsidiary.

 

(d)

Each Obligor shall, immediately on the acquisition of any Intellectual Property
(other than Intellectual Property assumed or licensed by such Obligor in the
Ordinary Course of Business from third parties and not created or developed by
such Obligor), grant to the Lender a security interest in that Intellectual
Property as part of the Security and cause the delivery of legal opinions and
other supporting documents reasonably required by the Lender.

 

(e)

Each Obligor shall, within thirty (30) days of the acquisition of any real
Property by such Obligor, grant to the Lender a Lien on such real Property and
cause the delivery of legal opinions and other supporting documents reasonably
required by the Lender.

 

(f)

In order to perfect the Security and in connection with the delivery of any
Security, the Obligors shall, in consultation with the Lender, and as directed
by the Lender in the case of any uncertainty:

 

(i)

concurrently with the execution of any document forming part of the Security,
arrange to register, file or record the document, notice thereof and/or, if
applicable, financing statements or other prescribed statements in respect of
the document, obtain agreements of other persons and take other actions, as may
be necessary or desirable in perfecting, preserving or protecting the Security,
wherever such registration, filing, recording, agreement or other action may be
necessary or desirable;

 

(ii)

whenever necessary or desirable, including in the case of a change of name of an
Obligor or change in location of Property, arrange to renew or amend existing
registrations, filings and recordings and make additional registrations, filings
and recordings and take other actions as are necessary or desirable to maintain
the perfection of the Security and to ensure it remains as valid and effective
with the priority required by this Agreement and the Intercreditor Agreement;
and

 

(iii)

cause documents, including opinions of counsel and other supporting documents
satisfactory to the Lender, to be delivered to the Lender evidencing the action
taken and confirming that the provisions of this Section have been complied
with.

 

(g)

Nothing in this Section 4.1 that contemplates the Obligors owning, establishing,
acquiring or transferring Property or Subsidiaries shall in any way modify any
restriction on doing so elsewhere in this Agreement.

4.2

Intercreditor Agreement

Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, (a) any reference in this Agreement or any other Loan Document to
“first priority lien” or words of similar effect

 

--------------------------------------------------------------------------------

- 33 -

 

in describing the Liens created hereunder or under any other Loan Document shall
be understood to refer to such priority as set forth in the Intercreditor
Agreement and (b) in the event of any conflict between the express terms and
conditions of this Agreement or any other Loan Document, on the one hand, and of
the Intercreditor Agreement, on the other hand, the terms and provisions of the
Intercreditor Agreement shall control.

4.3

Discharge

Once the Borrower has satisfied all of its obligations hereunder, the Lender
shall, at the written request, and at the expense, of the Borrower, release and
discharge all charges and Liens under the Security, and execute and deliver to
the Borrower and each Guarantor such deeds or other instruments as shall be
required to release and discharge the charges and Liens thereof.

4.4

Expropriation of Property

 

(a)

If any Obligor receives notice that any part of its Property or assets included
in the Collateral has been, or is to be, expropriated or taken by similar
proceedings, the Borrower shall forthwith deliver to the Lender a written notice
setting out particulars of the expropriation.  The Borrower shall, within five
(5) Business Days of receipt by the Obligors of the proceeds payable in respect
of such expropriation or taking, prepay (by payment to the Lender) the Loan as
follows:

 

(i)

firstly, in payment of, or reimbursement to the Lender of, the expenses,
disbursements, Interest Rate Differential, and advances of the Lender (including
any legal fees with respect thereto, on a solicitor and client basis) incurred
or made in connection with the prepayment;

 

(ii)

secondly, in payment of interest on overdue interest, interest and principal
included in the Indebtedness, in that order of priority, and in the case of
accrued and unpaid interest in reverse order of maturity; and

 

(iii)

the surplus, if any, shall be paid to the Borrower or its assigns.

4.5

Grant of Security Interest – U.S. Obligors

 

(a)

To secure the prompt payment and performance of: (a) all Indebtedness, each U.S.
Obligor hereby grants to Lender a continuing security interest in and Lien upon
all Property of such U.S. Obligor, including all of the following Property of
such U.S. Obligor, whether now owned or hereafter acquired, and wherever
located, subject in all cases to the Intercreditor Agreement:

 

(i)

all Accounts;

 

(ii)

all Chattel Paper, including electronic chattel paper;

 

(iii)

all Commercial Tort Claims;

 

(iv)

all Deposit Accounts;

 

(v)

all Documents;

 

(vi)

all General Intangibles, including Intellectual Property;

 

(vii)

all Goods, including Inventory, Equipment and fixtures;

 

--------------------------------------------------------------------------------

- 34 -

 

 

(viii)

all Instruments;

 

(ix)

all Investment Property;

 

(x)

all Letter-of-Credit Rights;

 

(xi)

all Supporting Obligations;

 

(xii)

all monies, whether or not in the possession or under the control of Lender or a
bailee or Affiliate of Lender, including any Cash Collateral;

 

(xiii)

all accessions to, substitutions for, and all replacements, products, and cash
and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and

 

(xiv)

all books and records (including customer lists, files, correspondence, tapes,
computer programs, print-outs and computer records) pertaining to the foregoing.

 

(b)

Lien on Deposit Accounts; Cash Collateral.

 

(i)

Deposit Accounts.  To further secure the prompt payment and performance of:  (a)
all Indebtedness of each U.S. Obligor, each U.S. Obligor hereby grants to the
Lender a continuing security interest in and Lien on all amounts credited to any
Deposit Account of such U.S. Obligor, including any sums in any blocked or
lockbox accounts or in any accounts into which such sums are swept.  Each U.S.
Obligor hereby authorizes and directs each bank or other depository to deliver
to the Lender, upon request, all balances in any Deposit Account maintained by
such U.S. Obligor, without inquiry into the authority or right of the Lender to
make such request.

 

(ii)

Cash Collateral.  Any Cash Collateral may be invested, at the Lender’s
discretion (and with the consent of the U.S. Obligor, as long as no Event of
Default exists), but the Lender shall have no duty to do so, regardless of any
agreement or course of dealing with any U.S. Obligor, and shall have no
responsibility for any investment or loss.  To further secure the prompt payment
and performance of all Indebtedness of the U.S. Obligor the U.S. Obligor hereby
grants to the Lender a continuing security interest in and Lien on all Cash
Collateral held from time to time and all proceeds thereof, whether such Cash
Collateral is held in a Cash Collateral Account or elsewhere.  The Lender may
apply Cash Collateral to the payment of any Indebtedness in such order as the
Lender may elect, as they become due and payable.

 

(c)

Lien on Real Estate.  If any U.S. Obligor acquires any Real Estate, such U.S.
Obligor shall, within 30 days, execute, deliver and record a mortgage sufficient
to create a first priority Lien in favor of the Lender on such Real Estate.

 

(d)

Other Collateral.

 

(i)

Commercial Tort Claims.  Each U.S. Obligor shall promptly notify the Lender in
writing if the U.S. Obligor has a Commercial Tort Claim (other than, as long as

 

--------------------------------------------------------------------------------

- 35 -

 

 

no Default or Event of Default exists, a Commercial Tort Claim for less than
$50,000), shall take such actions as the Lender deems appropriate to subject
such claim to a duly perfected, first priority Lien in favor of the Lender.

 

(ii)

Certain After-Acquired Collateral.  Each U.S. Obligor shall promptly notify the
Lender in writing if, after the Closing, such U.S. Obligor obtains any interest
in any Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Intellectual Property (other than “shrink wrap”, “click wrap” or
“off the shelf” software licensed in the ordinary course of business from third
parties and not created or developed by any U.S. Obligor), Investment Property
or Letter-of-Credit Rights and, upon the Lender’s request, shall promptly take
such actions as The Lender deems appropriate to effect the Lender’s duly
perfected, first priority Lien upon such Collateral, including obtaining any
appropriate possession or control agreement.  If any Collateral is in the
possession of a third party, at the Lender’s request, each U.S. Obligor
Guarantor shall obtain an acknowledgment that such third party holds the
Collateral for the benefit of the Lender.

 

(e)

No Assumption of Liability.  The Lien on Collateral granted hereunder is given
as security only and shall not subject the Lender to, or in any way modify, any
obligation or liability of any U.S. Obligor relating to any Collateral.

 

(f)

Further Assurances; Extent of Liens.  All Liens granted to the Lender hereunder
are for the benefit of the Lender.  Promptly upon request, each U.S. Obligor
shall deliver such instruments and agreements, and shall take such actions, as
the Lender deems appropriate to evidence or perfect its Lien on any Collateral,
or otherwise to give effect to the intent of this Agreement.  Each U.S. Obligor
authorizes the Lender to file any financing statement that describes the
Collateral as “all assets” or “all personal property” of such U.S. Obligor, or
words to similar effect, and ratifies any action taken by the Lender before the
Closing to effect or perfect its Lien on any Collateral.

 

(g)

Certain Definitions.  Capitalized terms not otherwise defined in this Section
4.5 shall have the meaning ascribed to such terms in the UCC in effect in the
applicable jurisdiction in the United States.

Article 5
AFFIRMATIVE COVENANTS

Each of the Obligors hereby covenants and agrees that as of the date hereof and
thereafter until the Maturity Date, such Obligor shall, and shall cause each of
its Subsidiaries to:

5.1

Financial Statements.

Deliver to the Lender, in form and detail satisfactory to the Lender:

 

(a)

Audited Financial Statements. As soon as available, but in any event within
ninety (90) days after the end of each fiscal year of the Parent, a Consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such fiscal
year, and the related Consolidated statements of income or operations, changes
in shareholders’ equity and cash flows for such fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail

 

--------------------------------------------------------------------------------

- 36 -

 

 

and prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Lender, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.

 

(b)

Quarterly Financial Statements. As soon as available, but in any event within
forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Parent, a Consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such fiscal quarter, and the
related Consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, certified by the
chief executive officer, chief financial officer, treasurer or controller who is
a Responsible Officer of the Parent as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Parent and its Subsidiaries, subject only to normal year-end audit adjustments
and the absence of footnotes.

 

(c)

Business Plan and Budget. Within thirty (30) days after the end of each fiscal
year of the Parent, an annual business plan and budget of the Parent and its
Subsidiaries on a Consolidated basis, including forecasts prepared by management
of the Parent, in form satisfactory to the Lender, of Consolidated balance
sheets and statements of income or operations and cash flows of the Parent and
its Subsidiaries on a quarterly basis for the then current fiscal year.

As to any information contained in materials furnished pursuant to Section
5.2(g), the Borrower shall not be separately required to furnish such
information under Section 5.1(a) or 5.1(b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 5.1(a) and 5.1(b) above at the times specified
therein.

5.2

Certificates; Other Information.

Deliver to the Lender, in form and detail satisfactory to the Lender:

 

(a)

Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 5.1(a) and 5.1(b), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller which is a Responsible Officer of the Parent.
Unless the Lender requests executed originals, delivery of the Compliance
Certificate may be by electronic communication including fax or email and shall
be deemed to be an original and authentic counterpart thereof for all purposes.

 

(b)

Updated Schedules. Concurrently with the delivery of the Compliance Certificate
referred to in Section 5.2(a) updated Schedules to this Agreement (which may be
attached to the Compliance Certificate) to the extent required to make the
representation related to such Schedule true and correct as of the date of such
Compliance Certificate (and assuming for such purposes that the reference to a
date in each such representation is a reference to the date of such Compliance
Certificate).

 

(c)

Changes in Entity Structure. At least ten (10) days prior to any merger,
consolidation, dissolution or other change in entity structure of any Obligor or
any of its Subsidiaries permitted pursuant to the terms hereof, provide notice
of such change in entity structure to the

 

--------------------------------------------------------------------------------

- 37 -

 

 

Lender, along with such other information as reasonably requested by the Lender.
Provide notice to the Lender, not less than ten (10) days prior (or such
extended period of time as agreed to by the Lender) of any change in any
Obligor’s legal name, jurisdiction of organization, or organizational existence.

 

(d)

Audit Reports; Management Letters; Recommendations. Promptly after any request
by the Agent, FPD IV or the Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Obligor by independent
accountants in connection with the accounts or books of any Obligor or any of
its Subsidiaries, or any audit of any of them.

 

(e)

Annual Reports; Etc. Promptly after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Parent, and copies of all annual, regular,
periodic and special reports and registration statements which the Parent may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any national securities exchange, and
in any case not otherwise required to be delivered to the Lender pursuant
hereto.

 

(f)

Debt Securities Statements and Reports. Promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
any Obligor or of any of its Subsidiaries pursuant to the terms of any
indenture, loan or credit or similar agreement and not otherwise required to be
furnished to the Lender pursuant to Section 5.1 or any other clause of this
Section 5.2.

 

(g)

SEC Notices. Promptly, and in any event within five (5) Business Days after
receipt thereof by any Obligor or any Subsidiary, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Obligor or any Subsidiary.

 

(h)

Notices. Not later than five (5) Business Days after receipt thereof by any
Obligor or any Subsidiary, copies of all notices, requests and other documents
(including amendments, waivers and other modifications) so received under or
pursuant to any instrument, indenture, loan or credit or similar agreement and,
from time to time upon request by the Agent, FPD IV or the Lender, such
information and reports regarding such instruments, indentures and loan and
credit and similar agreements as the Agent, FPD IV or the Lender may reasonably
request.

 

(i)

Environmental Notice. Promptly after the assertion or occurrence thereof, notice
of any action or proceeding against or of any noncompliance by any Obligor or
any of its Subsidiaries with any Environmental Law or Environmental Permit that
could reasonably be expected to have a Material Adverse Effect.

 

(j)

Anti-Money-Laundering; Beneficial Ownership Regulation. Promptly following any
request therefor, information and documentation reasonably requested by the
Lender for purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, and the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada).

 

(k)

Beneficial Ownership.  To the extent any Obligor qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, an updated Beneficial
Ownership Certification promptly following any change in the information
provided in the Beneficial Ownership Certification

 

--------------------------------------------------------------------------------

- 38 -

 

 

delivered to the Agent in relation to such Obligor that would result in a change
to the list of beneficial owners identified in such certification.

 

(l)

Additional Information. Promptly, such additional information regarding the
business, financial, legal or corporate affairs of any Obligor or any
Subsidiary, or compliance with the terms of the Loan Documents, as the Agent,
FPD IV or the Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 5.1(a) or 5.1(b) or
Section 5.2(f) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at https://www.radiantdelivers.com/; or (ii) on which such
documents are posted on the Parent’s behalf on an Internet or intranet website,
if any, to which the Lender has access (whether a commercial, third-party
website or whether sponsored by the Agent); provided, that: (x) the Borrower
shall deliver paper copies of such documents to the the Lender upon its request
to the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Lender and (y) the Parent shall notify
the Lender (by fax transmission or e-mail transmission) of the posting of any
such documents and provide to the Lender by e-mail electronic versions (i.e.,
soft copies) of such documents. The Lender shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Parent with any such request by the Agent for delivery, and the Agent shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.

5.3

Notices.

Promptly, but in any event within two (2) Business Days, notify the Lender:

 

(a)

of the occurrence of any Default;

 

(b)

of any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect;

 

(c)

of the occurrence of any ERISA Event or any failure by any Obligor or any
Subsidiary to perform its obligations under a Pension Plan; and

 

(d)

of any material change in accounting policies or financial reporting practices
by any Obligor or any Subsidiary, including any determination by the Borrower
referred to in Section 2.10(b) of the B of A Loan Agreement.

Each notice pursuant to this Section 5.3 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Obligors have taken and propose to take with respect thereto. Each notice
pursuant to Section 5.3(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

5.4

Payment of Obligations.

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all Taxes imposed upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are

 

--------------------------------------------------------------------------------

- 39 -

 

being maintained by the Parent or such Subsidiary; (b) all material lawful
claims which, if unpaid, would by law become a Lien upon its Property; and (c)
all Debt, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such Debt.

Withhold from each payment made to any of its past or present employees,
officers or directors, and to any non-resident of the country in which it is
resident, the amount of all Taxes and other deductions required to be withheld
and pay the amount withheld to the proper Tax or other receiving officers within
the time required under any Applicable Law.

Collect from all Persons the amount of all Taxes required to be collected from
them and remit the amount collected to the proper Tax or other receiving
officers within the time required under any Applicable Law.

5.5

Preservation of Existence, Etc.

 

(a)

Preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 6.4 or 6.5;

 

(b)

take all reasonable action to maintain all rights, privileges, permits, licenses
and franchises necessary or desirable in the normal conduct of its business,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; and

 

(c)

preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

5.6

Maintenance of Properties.

 

(a)

Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in working order and condition,
ordinary wear and tear excepted; and

 

(b)

make all necessary repairs thereto and renewals and replacements thereof except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.7

Maintenance of Insurance.

 

(a)

Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and all such insurance shall (i) provide for not less than
thirty (30) days’ prior notice to the Lender of termination, lapse or
cancellation of such insurance, (ii) name the Lender as mortgagee (in the case
of property insurance) or additional insured (in the case of liability
insurance) or loss payee (in the case of property insurance), as applicable,
(iii) if reasonably requested by the Lender, include a breach of warranty clause
and (iv) be reasonably satisfactory in all other respects to the Lender.

 

(b)

Evidence of Insurance. Cause the Lender to be named as lenders’ loss payable,
loss payee or mortgagee, as its interest may appear, and/or additional insured
with respect to any such insurance providing liability coverage or coverage in
respect of any Collateral, and cause, unless otherwise agreed to by the Lender,
each provider of any such insurance to agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to

 

--------------------------------------------------------------------------------

- 40 -

 

 

the Lender that it will give the Lender thirty (30) days prior written notice
before any such policy or policies shall be altered or cancelled (or ten (10)
days prior notice in the case of cancellation due to the nonpayment of
premiums). Annually, upon expiration of current insurance coverage, the Obligors
shall provide, or cause to be provided, to the Lender, such evidence of
insurance as required by the Lender, including, but not limited to: (i)
certified copies of such insurance policies, (ii) evidence of such insurance
policies (including, without limitation and as applicable, ACORD Form 28
certificates (or similar form of insurance certificate), and ACORD Form 25
certificates (or similar form of insurance certificate)), (iii) declaration
pages for each insurance policy and (iv) lender’s loss payable endorsement if
the Lender is not on the declarations page for such policy.

5.8

Compliance with Laws.

Comply with the requirements of all Applicable Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or Property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

5.9

Books and Records.

Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Obligor or such Subsidiary, as the case may be.

5.10

Inspection Rights.

 

(a)

Permit representatives and independent contractors of the Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Borrower and at such reasonable
times during normal business hours and no more than three (3) times per calendar
year, upon reasonable advance notice to the Borrower; provided, that, when an
Event of Default exists the Lender (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.

 

(b)

If requested by the Lender in its sole discretion, permit the Lender and its
representatives, upon reasonable advance notice to the Borrower, to conduct, at
the expense of the Borrower, an annual (i) personal property asset appraisal on
personal property Collateral of the Obligors and (ii) field exam on the accounts
receivable, inventory, payables, controls and systems of the Parent and its
Subsidiaries.

 

(c)

If requested by the Lender in its sole discretion, permit the Lender, and its
representatives, upon reasonable advance notice to the Borrower, to conduct an
annual audit of the Collateral at the expense of the Borrower.

5.11

Use of Proceeds.

Use the proceeds of the Loan solely for the purposes set out in Section 3.3(r).

 

--------------------------------------------------------------------------------

- 41 -

 

5.12

Approvals and Authorizations.

Maintain all authorizations, consents, approvals and licenses from, exemptions
of, and filings and registrations with, each Governmental Authority of Canada,
and all approvals and consents of each other Person in Canada, in each case,
that are required in connection with the Loan Documents, the failure of which to
maintain, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.13

Covenant to Guarantee Obligations.

Within thirty (30) days (or such later date as the Lender may agree in its sole
discretion) after any Person becomes a Domestic Subsidiary or a U.S. Subsidiary,
cause such Person to (a) become a Guarantor by executing and delivering to the
Lender an Agreement of New Obligor and such other documents as the Lender shall
deem appropriate for such purpose, (b) upon the request of the Lender in its
sole discretion, deliver to the Lender such Constating Documents, resolutions
and favorable opinions of counsel as may be so requested by the Lender, and (c)
become a party to the Intercreditor Agreement by executing and delivering to the
Lender a debtor joinder agreement, all in form, content and scope reasonably
satisfactory to the Lender.  In addition, if any Subsidiary guarantees
obligations under the B of A Loan Agreement and such Subsidiary is not otherwise
required to become a Guarantor pursuant to the preceding provisions of this
Section 5.13, cause such Subsidiary to comply with the requirements set forth in
the preceding sentence and become a Guarantor hereunder.

5.14

Covenant to Give Security.

Each Obligor will cause the Pledged Equity and all of its tangible and
intangible personal Property now owned or hereafter acquired by it to be subject
at all times to a first priority, perfected Lien (subject to Permitted Liens to
the extent permitted by the Loan Documents) in favor of the Lender to secure the
Indebtedness pursuant to the terms and conditions of the Loan Documents. Each
Obligor shall provide (a) upon the request of the Lender in its sole discretion,
opinions of counsel and (b) any filings and deliveries reasonably necessary in
connection therewith to perfect the security interests therein, in each case,
all in form and substance reasonably satisfactory to the Lender.  In addition,
if any personal Property is pledged as collateral to secure obligations under
the B & A Loan Agreement, cause such Property to be pledged as Collateral to
secure the Indebtedness in accordance with the preceding provisions of this
Section 5.14.

5.15

Anti-Corruption Laws; Sanctions.

Conduct its business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, the
Corruption of Foreign Public Officials Act (Canada), the Criminal Code (Canada)
and other applicable anti-corruption legislation in other jurisdictions and with
all applicable Sanctions, and maintain policies and procedures designed to
promote and achieve compliance with such laws and Sanctions.

5.16

Further Assurances.

Promptly upon request by the Lender, (a) correct any material defect or error
that may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Lender, may reasonably require from time to time in order to (i) carry out more
effectively the purposes of the Loan Documents, (ii) to the fullest extent
permitted by Applicable Law, subject any Obligor’s properties, assets, rights or
interests to the Liens now or hereafter intended to be covered by any of the
Loan Documents, (iii) perfect and

 

--------------------------------------------------------------------------------

- 42 -

 

maintain the validity, effectiveness and priority of any of the Loan Documents
and any of the Liens intended to be created thereunder and (iv) assure, convey,
grant, assign, transfer, preserve, protect and confirm more effectively unto the
Lender the rights granted or now or hereafter intended to be granted to the
Lender under any Loan Document or under any other instrument executed in
connection with any Loan Document to which any Obligor is or is to be a party.

5.17

Indemnity.  

The Obligors shall, jointly and severally, indemnify the Lender and each
partner, director, officer, consultant and advisor thereof against all suits,
actions, proceedings, claims, losses (other than loss of profits), expenses
(including reasonable fees, charges and disbursements of counsel), damages and
liabilities (each, a “Claim”) that the Lender may sustain or incur as a
consequence of (a) any default by any Obligor under this Agreement or any other
document, or (b) any misrepresentation of any Obligor contained in any writing
delivered to the Lender in connection with this Agreement, or (c) the Lender
entering into this Agreement, or (d) the use of proceeds of the Loan by the
Borrower, or (e) the operations of any Obligor, except that no indemnified
Person will be indemnified for any Claim resulting from its own negligence or
wilful misconduct.  The obligations of each Obligor under this section are
absolute and unconditional and shall not be affected by any act, omission or
circumstance whatsoever, whether or not occasioned by the fault of the Lender,
except in respect of negligence or wilful misconduct by it or any Indemnified
Person.  The indemnity obligations of each Obligor under this section shall
survive the repayment of the Loan and the termination of this Agreement.

Article 6
Negative Covenants

Each of the Obligors hereby covenants and agrees that as of the date hereof and
thereafter until the Maturity Date, no Obligor shall, nor shall it permit any
Subsidiary to, directly or indirectly:

6.1

Liens.

Create, incur, assume or suffer to exist any Lien upon any of its Property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):

 

(a)

Liens pursuant to any Loan Document;

 

(b)

Liens in favour of FPD IV, subject to the terms set forth in the Intercreditor
Agreement;

 

(c)

Liens existing on the date hereof and listed on Schedule “A” and any renewals or
extensions thereof; provided, that, (i) the Property covered thereby is not
changed, (ii) the amount secured or benefited thereby is not increased except as
contemplated by Section 6.2(b), (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 6.2(b);

 

(d)

Liens for Taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

 

(e)

statutory Liens such as carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than thirty (30) days or which are being
contested in good faith and by appropriate

 

--------------------------------------------------------------------------------

- 43 -

 

 

proceedings diligently conducted; provided, that, adequate reserves with respect
thereto are maintained on the books of the applicable Person;

 

(f)

pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA or in respect of a Pension
Plan;

 

(g)

deposits to secure the performance of bids, trade contracts and leases (other
than Debt), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

 

(h)

easements, rights-of-way, restrictions and other similar encumbrances affecting
real Property which, in the aggregate, are not substantial in amount, and which
do not in any case materially detract from the value of the Property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

 

(i)

Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 7.1(h);

 

(j)

Liens securing Debt permitted under Section 6.2(c); provided, that, (i) such
Liens do not at any time encumber any Property other than the Property financed
by such Debt and (ii) the Debt secured thereby does not exceed the cost or fair
market value, whichever is lower, of the Property being acquired on the date of
acquisition;

 

(k)

bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Parent or any of its Subsidiaries with a Lender under the B of
A Loan Agreement, in each case in the ordinary course of business in favor of
the bank or banks with which such accounts are maintained, securing solely the
customary amounts owing to such bank with respect to cash management and
operating account arrangements; provided, that, in no case shall any such Liens
secure (either directly or indirectly) the repayment of any Debt;

 

(l)

Liens arising out of judgments or awards not resulting in an Event of Default;
provided, that, the applicable Obligor or Subsidiary of the Parent shall in good
faith be prosecuting an appeal or proceedings for review;

 

(m)

any interest or title of a lessor, licensor or sublessor under any operating
lease, license or sublease entered into by any Obligor or any Subsidiary of the
Parent in the ordinary course of business and covering only the assets so
leased, licensed or subleased; and

 

(n)

Liens on Collateral securing the Secured Obligations (as defined in the B of A
Loan Agreement); provided, that, such Liens are subject to the Intercreditor
Agreement; and

 

(o)

other Liens securing Debt outstanding in an aggregate principal amount not to
exceed $2,500,000; provided, that, no such Lien shall extend to or cover any
Collateral.

6.2

Debt.

Create, incur, assume or suffer to exist any Debt, except:

 

(a)

Indebtedness under the Loan Documents;

 

--------------------------------------------------------------------------------

- 44 -

 

 

(b)

Debt outstanding on the date hereof and listed on Schedule “F” and any
refinancings, refundings, renewals or extensions thereof; provided, that, the
amount of such Debt is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and the direct or any contingent obligor with respect
thereto is not changed, as a result of or in connection with such refinancing,
refunding, renewal or extension;

 

(c)

Debt in respect of Capitalized Leases, Synthetic Lease Obligations and Purchase
Money Debt for fixed or capital assets within the limitations set forth in
Section 6.1(j); provided, that, the aggregate amount of all such Debt at any one
time outstanding shall not exceed $15,000,000;

 

(d)

intercompany Debt arising from advances permitted under Section 6.3
(“Intercompany Debt”); provided that in the case of Debt owing by a Obligor to a
Subsidiary that is not a Obligor (i) such Debt shall be subordinated prior to
[incurring] the Debt in a manner and to an extent reasonably acceptable to the
Lender and (ii) such Debt shall not be prepaid unless no Default exists
immediately prior to or after giving effect to such prepayment;

 

(e)

guarantees in respect of Debt otherwise permitted under this Section 6.2;

 

(f)

Debt of any Person that becomes a Subsidiary after the date hereof in a
transaction permitted hereunder in an aggregate principal amount not to exceed
$5,000,000; provided, that, such Debt is existing at the time such Person
becomes a Subsidiary and was not incurred solely in contemplation of such
Person’s becoming a Subsidiary;

 

(g)

obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided, that, (i) such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates or foreign
exchange rates and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

 

(h)

Debt evidenced by the B of A Loan Agreement in an aggregate principal amount not
to exceed USD$200,000,000, provided that (i) the Intercreditor Agreement has
been fully executed and delivered to the Lender, and (ii) the Debt is subject to
the terms of the Intercreditor Agreement;

 

(i)

the FPD IV Debt, provided that (i) the Intercreditor Agreement has been fully
executed and delivered to the Lender, and (ii) the Debt is incurred in
accordance with the Intercreditor Agreement;

 

(j)

Debt under Secured Cash Management Agreements; and

 

(k)

other unsecured Debt not contemplated by the above provisions in an aggregate
principal amount not to exceed $5,000,000 at any time outstanding.

6.3

Investments.

Make or hold any Investments, except:

 

(a)

Investments held by the Parent and its Subsidiaries in the form of cash or Cash
Equivalents;

 

--------------------------------------------------------------------------------

- 45 -

 

 

(b)

advances to officers, directors and employees of the Parent and its Subsidiaries
in an aggregate amount not to exceed $500,000 at any time outstanding, for
travel, entertainment, relocation and analogous ordinary business purposes;

 

(c)

(i) Investments consisting of ownership of Equity Interests in Subsidiaries
outstanding on the date hereof, (ii) additional Investments in Obligors, (iii)
additional Investments by Subsidiaries that are not Obligors in other
Subsidiaries that are not Obligors and (iv) so long as no Default has occurred
and is continuing or would result from such Investment, additional Investments
by the Obligors in Subsidiaries that are not Obligors in an aggregate amount not
to exceed $5,000,000 at any time outstanding;

 

(d)

Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

(e)

Guarantees permitted by Section 6.2 (other than by reference to this Section 6.3
(or any sub-clause hereof));

 

(f)

Investments existing on the date hereof (other than those referred to in Section
6.3(c)) and set forth on Schedule “G”;

 

(g)

Permitted Acquisitions; and

 

(h)

other Investments not contemplated by the above provisions not exceeding
$5,000,000 in the aggregate in any fiscal year of the Borrower.

6.4

Fundamental Changes.

Merge, dissolve, liquidate, amalgamate or consolidate with or into another
Person, except that, so long as no Default exists or would result therefrom:

 

(a)

any Subsidiary of the Parent may merge or amalgamate with (i) the Borrower;
provided, that, the Borrower shall be the continuing or surviving Person, or
(ii) any one or more other Subsidiaries; provided, that, when any Obligor is
merging with another Subsidiary, such Obligor shall be the continuing or
surviving Person, and in respect of any amalgamation, the amalgamated Person
shall deliver a confirmation and acknowledgement, and other ancillary documents
to the Lender confirming that it is subject to all of the Indebtedness
hereunder;

 

(b)

any Obligor (other than the Parent) may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Parent or to another
Obligor;

 

(c)

any Subsidiary that is not a Obligor may dissolve, liquidate or wind up its
affairs; provided, that, its assets are transferred into another Obligor or
Subsidiary; and

 

(d)

any Obligor or any Subsidiary of the Parent may merge with any other Person in
connection with a Permitted Acquisition provided, that, (i) if the Borrower is a
party to such transaction, the Borrower is the continuing or surviving Person
and (ii) if a Guarantor is a party to such transaction, such Guarantor is the
surviving Person.

 

--------------------------------------------------------------------------------

- 46 -

 

6.5

Dispositions.

Make any Disposition or enter into any agreement to make any Disposition,
except:

 

(a)

Permitted Transfers;

 

(b)

Dispositions of obsolete or worn out Property, whether now owned or hereafter
acquired, in the ordinary course of business;

 

(c)

Dispositions of equipment or Real Estate to the extent that (i) such Property is
exchanged for credit against the purchase price of similar replacement Property
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement Property;

 

(d)

Dispositions permitted by Section 6.4 (other than by reference to this Section
6.5 (or any sub-clause hereof));

 

(e)

terminations of a lease for Property, including Real Estate, that is no longer
necessary for the operations of the Obligors;

 

(f)

sales to Orbian Financial Services II, LLC of accounts receivable owing by
Siemens Corp. to one of the Obligors pursuant to a factoring agreement disclosed
to the Agent prior to the date hereof; and

 

(g)

other Dispositions so long as (i) at least 75% of the consideration paid in
connection therewith shall be cash or Cash Equivalents paid contemporaneously
with consummation of the transaction and shall be in an amount not less than the
fair market value of the Property disposed of, (ii) if such transaction is a
Sale and Leaseback Transaction, such transaction is not prohibited by the terms
of Section 6.13, (iii) such transaction does not involve the sale or other
disposition of a minority Equity Interests in any Subsidiary, (iv) such
transaction does not involve a sale or other disposition of receivables other
than receivables owned by or attributable to other Property concurrently being
disposed of in a transaction otherwise permitted under this Section 6.5, and (v)
the aggregate net book value of all of the assets sold or otherwise disposed of
by the Obligors and their Subsidiaries in all such transactions occurring after
the date hereof shall not exceed $5,000,000.

6.6

Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

 

(a)

each Subsidiary may make Restricted Payments to any Person that owns Equity
Interests in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

 

(b)

the Parent and its Subsidiaries may declare and make dividend payments or other
distributions payable solely in common Equity Interests of such Person; and

 

(c)

the Parent may make other Restricted Payments; provided that after giving effect
to any such Restricted Payment on a Pro Forma Basis (i) the Consolidated
Leverage Ratio shall be 0.25 less

 

--------------------------------------------------------------------------------

- 47 -

 

 

than the maximum then permitted by Section 6.11(a) and (ii) the Consolidated
Fixed Charge Coverage Ratio shall be at least 0.25 greater than the minimum then
permitted by Section 6.11(b), in each case, recomputed as of the end of the
Measurement Period most recently ended.

6.7

Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Parent and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto.

6.8

Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Obligor, (b) transfers of cash and assets to any Obligor, (c)
intercompany transactions expressly permitted by this Agreement, (d) normal and
reasonable compensation and reimbursement of expenses of officers and directors,
(e) except as otherwise specifically limited in this Agreement, other
transactions which are entered into in the ordinary course of such Person’s
business on fair and reasonable terms and conditions substantially as favorable
to such Person as would be obtainable by it in a comparable arm’s length
transaction with a Person other than an officer, director or Affiliate, and (f)
transactions existing as of the date hereof and set forth on Schedule “I”.

6.9

Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation (except for this
Agreement, the other Loan Documents and the B of A Loan Agreement) that (a)
encumbers or restricts the ability of any such Person to (i) act as a Obligor;
(ii) make Restricted Payments to any Obligor, (iii) pay any Indebtedness or
other obligation owed to any Obligor, (iv) make loans or advances to any
Obligor, or (v) create any Lien upon any of their properties or assets, whether
now owned or hereafter acquired, except, in the case of clause (a)(v) only, for
any document or instrument governing Indebtedness incurred pursuant to Section
6.2(c); provided, that, any such restriction contained therein relates only to
the asset or assets constructed or acquired in connection therewith or (b)
requires the grant of any Lien on Property for any obligation if a Lien on such
Property is given as security for the Indebtedness.

6.10

Use of Proceeds.

Use the proceeds of the Advance or any Credit Extension (as defined in the B of
A Loan Agreement), whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

6.11

Financial Covenants.

 

(a)

Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of the
end of any Measurement Period ending as of the end of any fiscal quarter of the
Parent to be greater than 3.00 to 1.00; provided, that, for each of the four (4)
Fiscal Quarters immediately following a Qualified Acquisition, commencing with
the Fiscal Quarter in which such Qualified Acquisition was consummated (such
period of increase, the “Leverage Increase Period”), the required ratio set
forth above shall, upon receipt by the Lender of a Qualified Acquisition Notice,
be increased to 3.50 to 1.00; provided, further, that, (i) there shall only be
two (2)

 

--------------------------------------------------------------------------------

- 48 -

 

 

Leverage Increase Periods during the term of this Agreement, (ii) the maximum
Consolidated Leverage Ratio shall revert to 3.00 to 1.00 at the end of such four
(4) Fiscal Quarter period, (iii) the Parent may not elect a Leverage Increase
Period for at least two (2) full Fiscal Quarters following the end of a Leverage
Increase Period before a new Leverage Increase Period is available again and
(iv) each Leverage Increase Period shall apply only with respect to the
calculation of the Consolidated Leverage Ratio for purposes of determining
compliance with this Section 6.11 and for purposes of any Qualified Acquisition
Pro Forma Determination; provided, that, for purposes of determining the
permissibility of any Qualified Acquisition, the Consolidated Leverage Ratio
shall not be greater than 3.25 to 1.00, recomputed as of the end of the
Measurement Period most recently ended for which the Parent has delivered
financial statements pursuant to Section 5.1(a) or 5.1(b) after giving effect to
such Acquisition on a Pro Forma Basis.

 

(b)

Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed Charge
Coverage Ratio as of the end of any Measurement Period ending as of the end of
any fiscal quarter of the Parent to be less than 1.25 to 1.00.

6.12

Amendments of Constating Documents; Fiscal Year; Legal Name, Jurisdiction of
Formation; Form of Entity and Accounting Changes.

 

(a)

Amend, modify or change its Constating Documents in a manner adverse to the
Lenders;

 

(b)

change its fiscal year;

 

(c)

without providing ten (10) days prior written notice to the Lender (or such
extended period of time as agreed to by the Lender), change its name,
jurisdiction of formation, form of organization or principal place of business;
or

 

(d)

make any change in accounting policies or reporting practices, except as
required by GAAP.

6.13

Sale and Leaseback Transactions.

Enter into any Sale and Leaseback Transaction.

6.14

Prepayments, Etc. of Debt.

Prepay, redeem, purchase, defease or otherwise satisfy or obligate itself to do
so prior to the scheduled maturity thereof in any manner (including by the
exercise of any right of setoff), or make any payment in violation of any
subordination, standstill or collateral sharing terms of or governing any Debt,
except (a) the prepayment of the Credit Extensions in accordance with the terms
of the B of A Loan Agreement, and (b) regularly scheduled or required repayments
or redemptions of (i) the Debt set forth in Schedule “F”, and refinancings and
refundings of such Debt in compliance with Section 6.2(b), and (ii) Indebtedness
under this Agreement and the Fiera IV Loan Agreement.

6.15

Amendment, Etc. of Debt.

Amend, modify or change in any manner any term or condition of any Debt (other
than Indebtedness arising under the Loan Documents) if such amendment or
modification would add or change any terms in a manner adverse to any Obligor or
any Subsidiary, or shorten the final maturity or average life to maturity or
require any payment to be made sooner than originally scheduled or increase the
interest rate applicable thereto.

 

--------------------------------------------------------------------------------

- 49 -

 

6.16

Sanctions.

Directly or indirectly, use the Advance or any Credit Extension provided for in
the B of A Loan Agreement or the proceeds of the Advance or any Credit Extension
provided for in the B of A Loan Agreement, or lend, contribute or otherwise make
available such Advance, Credit Extension or the proceeds of any Advance or
Credit Extension to any Person, to fund any activities of or business with any
Person, that, at the time of such funding, is the subject of Sanctions, or in
any other manner that will result in a violation by any Person of Sanctions.

6.17

Anti-Corruption Laws.

Directly or indirectly, use the Advance or any Credit Extension provided for in
the B of A Loan Agreement or the proceeds of the Advance or any Credit Extension
provided for in the B of A Loan Agreement for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
the Corruption of Foreign Public Officials Act (Canada), the Criminal Code
(Canada) and other anti-corruption legislation in other jurisdictions.

6.18

Defined Benefit Pension Plans.

Maintain, contribute to, or incur any liability or contingent liability in
respect of a Defined Benefit Pension Plan.

Article 7
DEFAULT

7.1

Events of Default

Any of the following shall constitute an event of default (each, an “Event of
Default”):

 

(a)

Non-Payment. The Borrower or any other Obligor fails to pay (i) when and as
required to be paid herein, any amount of principal of the Loan, or (ii) within
three (3) days after the same becomes due, any interest on the Loan, or any fee
due hereunder, or (iii) within five (5) days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

 

(b)

Specific Covenants. Any Obligor fails to perform or observe any term, covenant
or agreement contained in (i) any of Section 5.3, 5.5, 5.8, 5.10, 5.11, 5.12,
5.15, Article 6 or any Guarantee or (ii) any of Section 5.1 or 5.2 and, in the
case of this clause (b)(ii), such failure continues for five (5) days; or

 

(c)

Other Defaults. Any Obligor fails to perform or observe any other covenant or
agreement (not specified in Section 7.1(a) or 7.1(b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for thirty (30) days; or

 

(d)

Representations and Warranties. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower or any
other Obligor herein, in any other Loan Document, or in any document delivered
in connection herewith or therewith shall be incorrect or misleading when made
or deemed made; or

 

--------------------------------------------------------------------------------

- 50 -

 

 

(e)

Cross-Default. (i) Any Obligor or any Subsidiary (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Debt or guarantee (other than
Indebtedness hereunder and Debt under Swap Contracts) having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $2,500,000, or (B) fails to observe or perform any
other agreement or condition relating to any such Debt or guarantee or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Debt or the beneficiary or beneficiaries
of such guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Debt to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Debt to be made, prior to its stated maturity, or
such guarantee to become payable or Cash Collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which an Obligor or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which an Obligor or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by such Obligor or such Subsidiary as a result thereof is greater than
$2,500,000; or

 

(f)

Insolvency Proceedings, Etc. Any Obligor or any Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; makes a proposal to its
creditors or files notice of its intention to do so, institutes any other
proceeding under applicable Law seeking to adjudicate it a bankrupt or an
insolvent, or seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors, composition of it or its debts or any other similar
relief; or applies for or consents to the appointment of any receiver,
receiver-manager, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer for it or for all or any material part of its Property; or any
receiver, receiver-manager, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for
forty-five (45) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its Property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

 

(g)

Inability to Pay Debts; Attachment. (i) Any Obligor or any Subsidiary becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
Property of any such Person and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or

 

(h)

Judgments. There is entered against any Obligor or any Subsidiary (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments and orders) exceeding $2,500,000 (to the extent not
covered by independent third-party insurance as to which the insurer is rated at
least “A” by A.M. Best Company, has been notified of the potential claim and
does not dispute coverage), or (ii) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are

 

--------------------------------------------------------------------------------

- 51 -

 

 

commenced by any creditor upon such judgment or order, or (B) there is a period
of thirty (30) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(i)

ERISA, etc. (i) An ERISA Event occurs with respect to a U.S. Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Obligor under Title IV of ERISA to the U.S. Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $2,500,000,
(ii) the Parent or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $2,500,000, or (iii) any failure by any
Obligor or any Subsidiary to perform its obligations under a Pension Plan which
has resulted or could reasonably be expected to result in liability of any
Obligor in an aggregate amount in excess of $2,500,000; or

 

(j)

Invalidity of Loan Documents. Any provision of any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all Indebtedness
arising under the Loan Documents, ceases to be in full force and effect; or any
Obligor or any other Person contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Obligor denies that
it has any or further liability or obligation under any provision of any Loan
Document, or purports to revoke, terminate or rescind any provision of any Loan
Document; or it is or becomes unlawful for a Obligor to perform any of its
obligations under the Loan Documents; or

 

(k)

Security. Any Security after delivery thereof pursuant to the terms of the Loan
Documents shall for any reason cease to create a valid and perfected first
priority Lien (subject to Permitted Liens) on the Collateral purported to be
covered thereby, or any Obligor shall assert the invalidity of such Liens; or

 

(l)

Change of Control. There occurs any Change of Control; or

 

(m)

B of A Loan Agreement.  There occurs any “Event of Default” (as defined in the B
of A Loan Agreement) or any comparable term under the B of A Loan Agreement.

If a Default shall have occurred under the Loan Documents, then such Default
will continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Loan Documents or is otherwise expressly
waived by Lender as determined in accordance with Section 7.2 and once an Event
of Default occurs under the Loan Documents, then such Event of Default will
continue to exist until it is expressly waived by the Lender.

7.2

Waiver of Default

The Lender may at any time waive in writing any Default or Event of Default
which may have occurred, provided that no such waiver shall extend to, or be
taken in any manner whatsoever to affect, any subsequent Event of Default or the
rights or remedies resulting therefrom.  No delay or failure by the Lender to
exercise any right or remedy hereunder shall impair any such right or remedy, or
shall be construed to be a waiver of any Event of Default hereunder or under the
Security, or acquiescence therein.

 

--------------------------------------------------------------------------------

- 52 -

 

Article 8
ENFORCEMENT OF SECURITY

8.1

Remedies

Whenever the Security has become enforceable, but subject to the provisions
hereof and subject in all respects to the terms of the Intercreditor Agreement:

 

(a)

the Lender may proceed to enforce its rights by any action, suit, remedy or
proceeding authorized or permitted by law or by equity, and may file such proofs
of claim and other papers or documents as may be necessary or advisable in order
to have its claims lodged in any bankruptcy, winding-up or other judicial
proceeding relative to any Obligor;

 

(b)

the Lender may enter into and upon and take possession of all or any part of the
Collateral, with full power to carry on, manage and conduct the business and
operations of the Obligors, including the power to borrow monies or advance its
own monies for the purpose of such business operations, the maintenance and
preservation of the Collateral or any part thereof, the payment of Taxes, wages
and other charges ranking in priority to the Indebtedness and operating
expenses.  The Lender shall specifically have the right to exercise the rights
and remedies of the Obligors under any joint venture, limited partnership, trust
or equivalent agreement or arrangement.  The monies so borrowed or advanced
shall be repaid by the Obligors on demand and until repaid with interest thereon
at the rate per annum provided in Section 3.7 hereunder calculated monthly, in
arrears, shall be paid in priority to the Indebtedness and shall be secured by
the Security.  The Lender shall have the right to demand and to receive the
revenues, incomes, issues and profits of the Collateral and to pay therefrom all
of its expenses, charges and advances in carrying on the business operations or
otherwise, of the Obligors, and the payment of all Taxes, assessments and other
charges against the Collateral ranking in priority to the Indebtedness, or
payment of which may be necessary to preserve the Collateral, and to apply the
remainder of the monies so received in accordance with the provisions hereof;

 

(c)

the Lender may, either after entry as provided herein, or without any entry, and
with or without possession or control of the Collateral sell and dispose of all
the Collateral, either as a whole or in separate parcels at public auction, by
tender, or by private contract at such time and on such terms and conditions,
having first given such notice of the time and place of such sale, as it may
think proper.  The Lender may make such sale whether by auction, tender or
private contract, either for cash, upon credit, or in exchange for bonds,
mortgages, stocks or other securities of another Person, or any combination
thereof upon such reasonable conditions as to terms of payment as it may deem
proper, and upon any such sale, shall be obliged to account to the Obligors only
in relation to monies actually received and only at the time of receipt.  It
shall be lawful for the Lender to rescind or vary any Contract of sale that may
have been entered into, and resell with or under any of the powers conferred
herein, to adjourn any such sale from time to time, and to execute and deliver
to the purchaser or purchasers of the said Collateral, or any part thereof, good
and sufficient deed or deeds for the same, the Lender being hereby irrevocably
constituted an attorney of each Obligor for the purpose thereof, any such sale
made as aforesaid shall be a perpetual bar both in law and equity against each
Obligor and its assigns and all other Persons claiming the said Collateral or
any part or parcel thereof, by, from, through, or under each Obligor or its
assigns, and the proceeds of any such sale shall be distributed in the manner
hereinafter provided;

 

--------------------------------------------------------------------------------

- 53 -

 

 

(d)

the Lender or any agent or representative thereof, may become the purchaser at
any sale of the Collateral whether made under the power of sale herein
contained, pursuant to foreclosure, or other judicial proceedings; and

 

(e)

with respect to any U.S.-based Obligors, exercise any other rights or remedies
afforded under the UCC.  Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require such Obligors to assemble Collateral,
at Obligors’ expense, and make it available to Lender at a place designated by
Lender; (iii) enter any premises where Collateral is located and store
Collateral on such premises until sold (and if the premises are owned or leased
by any such Obligor, such Obligors agree not to charge for such storage); and
(iv) sell or otherwise dispose of any Collateral in its then condition, or after
any further manufacturing or processing thereof, at public or private sale, with
such notice as may be required by Applicable Law, in lots or in bulk, at such
locations, all as Lender, in its discretion, deems advisable.  Each such Obligor
agrees that 10 days’ notice of any proposed sale or other disposition of
Collateral by Lender shall be reasonable, and that any sale conducted on the
internet or to a licensor of Intellectual Property shall be commercially
reasonable.  Lender may conduct sales on any Obligor’s premises, without charge,
and any sales may be adjourned from time to time in accordance with Applicable
Law.  Lender shall have the right to sell, lease or otherwise dispose of any
Collateral for cash, credit or any combination thereof, and Lender may purchase
any Collateral at public or, if permitted by Applicable Law, private sale and,
in lieu of actual payment of the purchase price, may credit bid and set off the
amount of such price against the Obligations.

8.2

Remedies Not Prejudiced by Delay

No delay or omission of the Lender to exercise any remedy shall impair any such
remedy, or shall be construed to be a waiver of any Event of Default hereunder
or under the Security, or acquiescence therein.

8.3

Yield Possession

Upon the occurrence of an Event of Default which is continuing, the Obligors
shall yield possession of the Collateral and the conduct of the business in
connection therewith to the Lender and agree to put no obstacles in the way of,
but to facilitate by all legal means, the actions of the Lender hereunder, and
not to interfere with the carrying out of the powers hereby granted to it.  Each
Obligor shall forthwith, by and through its officers and directors, at any time
upon the occurrence of an Event of Default which is continuing, and upon request
in writing by the Lender, execute such documents and transfers as may be
necessary to place the Lender in legal possession of the Collateral and its
business in connection therewith, and thereupon all the powers and functions,
rights and privileges of each and every of its directors and officers shall
cease with respect to the possession of the Collateral, unless specifically
continued in writing by the Lender, or unless the Collateral shall have been
restored to the Obligors.

8.4

Lender Entitled to Perform Covenants

Upon the occurrence of an Event of Default which is continuing, the Lender may,
in its discretion, perform any of the covenants of the Obligors capable of being
performed by the Lender, and if any such covenant requires the payment or
expenditure of money, the Lender may make payments or expenditure with its own
funds, or with money borrowed by or advanced to it for such purpose, but shall
be under no obligation to do so, and all sums so expended or advanced shall be
at once payable by the Borrower on demand, shall bear interest at the rate of
twelve per cent (12%) per annum, calculated and payable monthly, in arrears,
until paid, and shall be payable out of any funds coming into the possession of
the

 

--------------------------------------------------------------------------------

- 54 -

 

Lender in priority to the Indebtedness, but no such performance or payment shall
be deemed to relieve any Obligor from any Event of Default hereunder.

8.5

The Lender as Lender and Power of Attorney

Upon the occurrence of an Event of Default which is continuing, and written
notification by the Lender, each Obligor hereby irrevocably appoints the Lender
to be its attorney, and in its name and on its behalf, to execute and carry out
any deeds, documents, transfers, conveyances, assignments, assurances, consents
and things which such Obligor ought to, or may, sign, execute and do hereunder,
and generally to use its name in the exercise of all or any of the powers hereby
conferred on the Lender, with full power of substitution and revocation.  Such
appointment is coupled with an interest.  In the exercise of all of its rights
hereunder, the Lender shall be, so far as concerns responsibility for its action
or inaction, the agent of the Obligors.

8.6

For the Protection of the Lender

In realizing upon the Collateral, the Lender shall not be responsible for any
loss occasioned by any demand, collection, enforcement, sale or other
realization thereof, or the failure to, or delay in, demand, collect, enforce or
sell any portion, and the Lender shall not be bound to protect the Collateral
from depreciating in value.  Upon any sale or realization of the Collateral by
way of public auction, the Lender may become purchaser free from any right or
equity of redemption, which right or equity is expressly waived by the Obligors
and the Lender may, in paying the purchase price, apply so much of the
obligations of the Obligors hereunder on account of the purchase price as may be
necessary for such purpose.

8.7

Charges for Late Payment

Notwithstanding any waiver or enforcement of an Event of Default hereunder, the
Borrower acknowledges that the Lender shall be paid interest on overdue interest
at the applicable rate set out in Section 3.7 and the sum of Two Hundred and
Fifty Dollars ($250.00) in each instance, to compensate for costs, penalties or
expenses caused to the Lender arising as a result of any payment made after its
due date hereunder.

Article 9
APPLICATION OF FUNDS

9.1

Appointment of Receiver

If the Security shall become enforceable, the Lender may appoint a receiver,
manager, or receiver and manager of the Obligors, and/or Collateral, or any part
thereof (hereinafter called the “Receiver”), and may remove any Receiver so
appointed and appoint another in his stead, and the following provisions shall
take effect:

 

(a)

such appointment may be made at any time after the Security shall have become
enforceable and either before or after the Lender shall have entered into or
taken possession of the Collateral or any part thereof, but such appointment may
be revoked upon the direction in writing of the Lender;

 

(b)

every such Receiver shall be vested with all or any of the powers and
discretions of the Lender;

 

--------------------------------------------------------------------------------

- 55 -

 

 

(c)

such Receiver may carry on the business of the Obligors or any part thereof, and
may exercise all the powers conferred upon the Lender hereby;

 

(d)

the Lender may from time to time fix the remuneration of every such Receiver,
which remuneration shall be reasonable, and direct the payment thereof out of
the Collateral or the proceeds thereof in priority to payment of the
Indebtedness;

 

(e)

the Lender may from time to time require any such Receiver to give security for
the performance of his duties, and may fix the nature and amount thereof, but
shall not be bound to require such security;

 

(f)

every such Receiver may, with the consent in writing of the Lender, borrow money
for the purpose of carrying on the business of the Obligors, for the maintenance
of the Collateral or any part or parts thereof, or for any other purposes
approved by the Lender, and may issue security on the Collateral in priority to
the Security and in the amounts from time to time required to carry out the
duties of the Receiver appointed hereunder, which shall bear interest as shall
be reasonably determined by the Receiver;

 

(g)

save so far as otherwise directed by the Lender, all monies from time to time
received by such Receiver shall be paid over to the Lender; and

 

(h)

every such Receiver shall so far as concerns responsibility for his acts and
omissions in exercising all or any of the powers and discretions conferred upon
him hereunder, be deemed the agent of the Obligors and not of the Lender and the
Lender shall not be responsible for any act or default of any Receiver.

9.2

Application of Funds

Except as otherwise herein provided, the monies arising from any enforcement of
the Security shall be applied as follows:

 

(a)

firstly, in payment of, or reimbursement to the Lender of, the expenses,
disbursements, Interest Rate Differential, and advances of the Lender (including
the fees and expenses of any Receiver, agent or representative appointed
pursuant hereto or under the Security and any legal fees with respect thereto,
on a solicitor and client basis) incurred or made in connection with the
enforcement of this Agreement or the realization of the Security;

 

(b)

secondly, in payment of interest on overdue interest, interest and principal
included in the Indebtedness, in that order of priority, and in the case of
accrued and unpaid interest in reverse order of maturity; and

 

(c)

the surplus, if any, shall be paid to the Borrower or its assigns.

9.3

Deficiency

If the monies received by the Lender or any Receiver are insufficient to repay
to the Lender all monies due to it, the Obligors shall forthwith pay or cause to
be paid to the Lender such deficiency.

 

--------------------------------------------------------------------------------

- 56 -

 

Article 10
NOTICES

10.1

Notices

Any demand or notice to be given by any party hereto to any other party shall be
in writing and may be given by personal delivery, by prepaid registered mail or
by electronic means addressed as follows:

 

(a)

to the Borrower or any Guarantor:

c/o Radiant Logistics, Inc.

405 114th Ave SE, Suite 300

Bellevue, WA 98004

 

Attn. :Bohn H. Crain, CEO

Telecopy:(425) 943-4540

Email:bcrain@radiantdelivers.com

 

With a copy to:

 

Radiant Logistics, Inc.

405 114th Ave SE, Suite 300

Bellevue, WA 98004

 

 

Attn.:

Todd Macomber, Chief Financial Officer

Telecopy: (425) 943-4591

Email:tmacomber@radiantdelivers.com

 

and

 

Fox Rothschild LLP

2000 Market St., 20th Floor

Philadelphia PA 19103

 

Attn.: Stephen L. Cohen, Esquire

Telecopy: (215) 299-2150

Email:smcohen@foxrothschild.com

 

to the Lender:

(b)to the Lender:

 

20 Adelaide Street East
Suite 1500
Toronto, Ontario
M5C 2T6

 

Attention:Greg Dimmer
Email:gdimmer@fieracapital.com

 

--------------------------------------------------------------------------------

- 57 -

 

With a copy to:

 

Allen McDonald Swartz LLP

100 King Street West, First Canadian Place

Suite 5600

Toronto, Ontario

M5X 1C9

 

Attention:Jennifer R. Allen

Email:jallen@amsbizlaw.com

 

and if given by registered mail shall be deemed to have been received by the
party to whom it was addressed on the date falling four (4) Business Days
following the date upon which it has been deposited in the post office with
postage and cost of registration prepaid, and if personally delivered during
normal business hours, when so delivered, and if delivered by email the third
(3rd) business hour after transmission and confirmation of receipt.  Provided
that any of the above-named parties may change the address designated from time
to time, by notice in writing to the other party hereto.

[Next page is the Signing Page]

 




 

--------------------------------------------------------------------------------

- 58 -

 

IN WITNESS WHEREOF the parties hereto have executed this Loan Agreement as of
date first above written.

BORROWER

 

RADIANT GLOBAL LOGISTICS (CANADA) INC.

Per:

 

 

Name:Bohn H. Crain
Title:Chief Executive Officer and President

 

 

I have authority to bind the Corporation

GUARANTORS

 

2062698 ONTARIO INC.

Per:

 

 

Name:Bohn H. Crain
Title:Chief Executive Officer and President

 

 

I have authority to bind the Corporation

 

 

SERVICE BY AIR, INC.

Per:

 

 

Name: Bohn H. Crain
Title:Chief Executive Officer and President

 

 

I have authority to bind the Corporation

 

 

CLIPPER EXXPRESS COMPANY

Per:

 

 

Name: Bohn H. Crain
Title:Chief Executive Officer and President

 

 

I have authority to bind the Corporation

 

--------------------------------------------------------------------------------

- 59 -

 

 

 

RADIANT GLOBAL LOGISTICS (CA), INC.

 

Per:

 

 

Name:Bohn H. Crain
Title:Chief Executive Officer and President

 

 

I have authority to bind the Corporation

 

 

RADIANT CUSTOMS SERVICES, INC.

Per:

 

 

Name:Bohn H. Crain
TitleChief Executive Officer and President

 

 

I have authority to bind the Corporation

 

 

Radiant Logistics, Inc.

 

Per:

 

 

NameBohn H. Crain
Title:Chief Executive Officer and Chairman

 

 

I have authority to bind the Corporation

 

 

 

Radiant Global Logistics, Inc.

 

 

 

Per:

 

 

Name:Bohn H. Crain
Title:Chief Executive Officer and President

 

 

I have authority to bind the Corporation

 

 

Radiant Transportation Services, Inc.

 

 

 

Per:

 

 

Name:Bohn H. Crain
Title:Chief Executive Officer and President

 

 

I have authority to bind the Corporation

 

--------------------------------------------------------------------------------

- 60 -

 

 

 

Radiant Logistics Partners LLC

 

 

 

Per:

 

 

Name:Bohn H. Crain
Title:Manager

 

 

I have authority to bind the Corporation

 

 

 

Adcom Express, Inc.

 

 

 

Per:

 

 

Name:Bohn H. Crain
Title:Chief Executive Officer and President

 

 

I have authority to bind the Corporation

 

 

 

 

HIGHWAYS & SKYWAYS, INC.

 

 

 

Per:

 

 

Name:Bohn H. Crain
Title:Chief Executive Officer and President

 

 

I have authority to bind the Corporation

 

 

DBA Distribution Services, Inc.

 

 

Per:

 

 

Name:Bohn H. Crain
Title:Chief Executive Officer and President

 

 

I have authority to bind the Corporation




 

--------------------------------------------------------------------------------

- 61 -

 



 

 

International Freight Systems (of Oregon), Inc.

 

 

 

Per:

 

 

Name:Bohn H. Crain
Title:Chief Executive Officer and President

 

 

I have authority to bind the Corporation

 

 

RADIANT OFF-SHORE HOLDINGS LLC

 

 

 

Per:

 

 

Name:Bohn H. Crain
Title:President

 

 

I have authority to bind the Corporation

 

 

 

GREEN ACQUISITION COMPANY, INC.

 

 

 

Per:

 

 

Name:Bohn H. Crain
Title:Chief Executive Officer and President

 

 

I have authority to bind the Corporation

 

 

on time express, inc.

 

 

 

Per:

 

 

Name:Bohn H. Crain
Title:Chief Executive Officer and President

 

 

I have authority to bind the Corporation

 

 

radiant trade services, inc.

 

 

 

Per:

 

 

Name:Bohn H. Crain
Title: Chief Executive Officer and President

 

 

I have authority to bind the Corporation




 

--------------------------------------------------------------------------------

- 62 -

 



LENDER

 

FIERA PRIVATE DEBT FUND V LP by its sole general partner, FIERA PRIVATE DEBT
FUND GP INC.

Per:

 

 

Name:
Title:

Per:

 

 

Name:
Title:

 

 

I/We have authority to bind the Corporation

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE “A”

PERMITTED LIENS

(Schedule of permitted liens has been omitted from this filing)

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE “B”

LOCATION OF ASSETS, PLACES OF BUSINESS, REGISTERED AND CHIEF EXECUTIVE OFFICES

(List of office locations has been omitted from this filing)

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE “C”

CORPORATE CHART

(Chart of corporate structure has been omitted from this filing)

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE “D”

AGREEMENT OF NEW OBLIGOR SUPPLEMENT TO LOAN AGREEMENT

[see reference in Section 4.1(c)]

THIS AGREEMENT supplements the amended and restated loan agreement dated as of
March 13, 2020 between Radiant Global Logistics (Canada) Inc. and others, as
Obligors, and Fiera Private Debt Fund V LP, as Lender, as amended, supplemented,
restated or replaced from time to time (the “Loan Agreement”).

RECITALS:

A.

Capitalized terms used and not defined in this Agreement have the respective
meanings defined in the Loan Agreement.

B.

The Loan Agreement contemplates that certain further Subsidiaries of the
Borrower shall become Obligors in certain circumstances.

C

l (the “New Subsidiary”) is required by the Loan Agreement to become an Obligor.

D.

Security and other documents required by Section 4.1 of the Loan Agreement have
been delivered by or in respect of the New Subsidiary.

THEREFORE, for value received, and intending to be legally bound by this
Agreement, the parties agree as follows:

1.

The New Subsidiary hereby acknowledges and agrees to the terms of the Loan
Agreement and agrees to be bound by all obligations of an Obligor under the Loan
Agreement as if it had been an original signatory to it.

2.

The Lender acknowledges that the New Subsidiary shall be an Obligor as of the
date of this Agreement.

 

(signatures on following page)

 

--------------------------------------------------------------------------------

 

- 2 -

 

IN WITNESS OF WHICH, the undersigned have executed this Agreement as of the ●
day of ●, 20●.

 

 

FIERA PRIVATE DEBT FUND V LP by its general partner, FIERA PRIVATE DEBT FUND GP
INC.

Per:

 

 

Name:
Title:

Per:

 

 

Name:
Title:

 

 

I/We have authority to bind the Corporation

 

 

 

 

[NEW SUBSIDIARY]

Per:

 

 

Name:
Title:

Per:

 

 

Name:
Title:

 

 

I/We have authority to bind the Corporation

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE “E”

DISPUTES

(Summary of disputes has been omitted from this filing)

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE “F”

EXISTING DEBT

(Schedule of existing debt has been omitted from this filing)

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE “G”

EXISTING INVESTMENTS

 

None.

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE H

FORM OF COMPLIANCE CERTIFICATE

 

 

 

Check for distribution to public and private side Lenders

 

Financial Statement Date:  [________, ____]

 

TO:Bank of America, N.A., as Administrative Agent

 

RE:

Credit Agreement, dated as of March 13, 2020, by and among Radiant Logistics,
Inc., a Delaware corporation (the “Borrower”), the Guarantors party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement or the Fiera Loan Agreements, as
applicable)

 

Amended and restated loan agreement, dated as of March 13, 2020 (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Fiera V Loan Agreement”), among Radiant Global Logistics (Canada) Inc. (the
“Canadian Borrower”), the guarantors party thereto and Fiera Private Debt Fund V
LP (“Fiera V”)

 

Amended and restated loan agreement, dated as of March 13, 2020 (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Fiera IV Loan Agreement” and collectively with the Fiera V Loan Agreement, the
“Fiera Loan Agreements”), among the Canadian Borrower, the guarantors party
thereto and Fiera Private Debt IV LP (“Fiera IV”)

 

 

DATE:[Date]

 

 

The undersigned Responsible Officer1 hereby certifies as of the date hereof that
[he/she] is the [_____________________] of the Borrower, and that, as such,
[he/she] is authorized to execute and deliver this Compliance Certificate (this
“Certificate”) to the Administrative Agent, Fiera IV and Fiera V on the behalf
of the Borrower and the other Loan Parties, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Credit Agreement and Section 5.01(a) of each of the
Fiera Loan Agreements for the fiscal year of the Borrower ended as of the above
date, together with the report and opinion of an independent certified public
accountant required by such section.

 

 

1

This certificate should be from the chief executive officer, chief financial
officer, treasurer or controller which is a Responsible Officer of the Borrower.

 

--------------------------------------------------------------------------------

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Credit Agreement and Section 5.01(b) of each of the Fiera
Loan Agreements for the fiscal quarter of the Borrower ended as of the above
date.  Such financial statements fairly present the financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

2.The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and the Fiera Loan Agreements and has made, or has caused to be made
under [his/her] supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Borrower and its Subsidiaries during the
accounting period covered by such financial statements.

 

3.A review of the activities of the Borrower and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Borrower and each of the
other Loan Parties performed and observed all its obligations under the Loan
Documents (as defined in the Credit Agreement and each of the Fiera Loan
Agreements, as applicable), and

 

[select one:]

 

[to the best knowledge of the undersigned, during such fiscal period each of the
Loan Parties performed and observed each covenant and condition of the Loan
Documents (as defined in the Credit Agreement and each of the Fiera Loan
Agreements, as applicable) applicable to it, and no Default has occurred and is
continuing.]

 

--or—

 

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

 

4.The representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement, Article 2 of the Fiera Loan
Agreements or any other Loan Document (as defined in the Credit Agreement and
each of the Fiera Loan Agreements, as applicable), or which are contained in any
document furnished at any time under or in connection therewith are (i) with
respect to representations and warranties that contain a materiality
qualification, true and correct on and as of the date hereof and (ii) with
respect to representations and warranties that do not contain a materiality
qualification, true and correct in all material respects on and as of the date
hereof, and except that for purposes of this Compliance Certificate, the
representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively, of the Credit
Agreement, including the statements in connection with which this Certificate is
delivered.

 

5.The financial covenant analyses and information set forth on Schedule A
attached hereto are true and accurate on and as of the date of this Certificate.

 

6.The Borrower confirms:

 

 

--------------------------------------------------------------------------------

 

 

(a)

All source deductions (consisting of employee income tax, Canada Pension Plan,
and employment insurance premiums) have been paid by every Canadian Subsidiary
to current status.

 

Complied: [Yes/No]

 

 

(b)

All property Taxes have been paid by all Obligors and are current.

 

Complied: [Yes/No]

 

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

--------------------------------------------------------------------------------

 

The undersigned Responsible Officer of the Borrower has caused this Compliance
Certificate to be executed as of the date first above written.

 

 

RADIANT LOGISTICS, INC.,

a Delaware corporation

 

 

By:

Name:

Title:

 

 

RADIANT GLOBAL LOGISTICS (CANADA) INC.,

an Ontario corporation

 

 

By:

Name:

Title:

 

--------------------------------------------------------------------------------

 

 

Schedule A

 

Calculation of Financial Covenants

 

Financial Statement Date:  [________, ____] (“Statement Date”)

 

In the event of conflict between the provisions and formulas set forth in this
Schedule A and the provisions and formulas set forth in the Credit Agreement,
the provisions and formulas of the Credit Agreement shall prevail.

 

I.

Section 7.11(a) – Consolidated Leverage Ratio.

A.

Consolidated Funded Indebtedness for the most recently completed four (4) fiscal
quarters of the Borrower ending as of the above date (the “Test Date”) (such
period, the “Subject Period”)

 

 

1.the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations under the Credit Agreement
and Indebtedness under the Fiera Loan Agreements) and all obligations evidenced
by bonds, debentures, notes, loan agreements or other similar instruments:

$_________

 

2.all purchase money Indebtedness:

$_________

 

3.the maximum amount available to be drawn under issued and outstanding letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments:

$_________

 

4.all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business):

$_________

 

5.all Attributable Indebtedness:

$_________

 

6.all obligations to purchase, redeem, retire, defease or otherwise make any
payment prior to the Maturity Date in respect of any Equity Interests or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends:

$_________

 

7.without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in lines (1) through (6) above of Persons other than the
Borrower or any Subsidiary:

$_________

 

8.all Indebtedness of the types referred to in lines (1) through (8) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary:

$_________

 

9.Consolidated Funded Indebtedness (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8):

$_________

B.

Consolidated EBITDA for the Subject Period in accordance with GAAP, the
following:

 

 

1.

Consolidated Net Income:

$_________

 

2.

Consolidated Interest Charges:

$_________

 

3.

the provision for federal, state, local and foreign income taxes payable:

$_________

 

4.

depreciation and amortization expense:

$_________

 

5.

non-cash charges and losses (excluding any such non-cash charges or losses to
the extent (A) there were cash charges with respect to such charges and losses
in past accounting periods or (B) there is a reasonable expectation that there
will be cash charges with respect to such charges and losses in future
accounting periods):

$_________

 

--------------------------------------------------------------------------------

 

 

6.

the amount of cost savings and synergies related to any Permitted Acquisition
that

are projected by the Borrower in good faith and certified by a Responsible
Officer of the Borrower in writing (A) as being reasonably identifiable and
reasonably attributable to the actions specified and (B) reasonably anticipated
to result from actions taken (or with respect to which substantial steps have
been taken or are expected to be taken) within 24 months after such Permitted
Acquisition, which cost savings and synergies shall be calculated on a pro forma
basis as though they had been realized on the first day of such period, net of
the amount of actual benefits realized from such actions2:

$_________

 

7.

severance costs, relocation costs, lease termination costs and restructuring
costs associated with any Permitted Acquisition3:

$_________

 

8.

reasonable and documented costs, fees and expenses incurred on or before the
date that is ninety (90) days after the Closing Date in connection with the
negotiation, execution and delivery of the Credit Agreement, the Fiera Loan
Agreements and the other Loan Documents (as defined in the Credit Agreement and
the Fiera Loan Agreements, as applicable):

$_________

 

9.

reasonable and documented out-of-pocket fees and expenses incurred in connection
with any Permitted Acquisition in an aggregate amount not to exceed ten percent
(10%) of the respective target’s EBITDA for any such Acquisition:

$_________

 

10.

all other non-cash gains (other than non-cash gains that represent the reversal
of an accrual or reserve for future cash expenses that reduced Consolidated
EBITDA in any prior period:

$_________

 

11.

Equity Credits:

$_________

 

12.

non-cash gains (excluding any such non-cash gains to the extent there were cash
gains with respect to such gains in past accounting periods):

$_________

 

13.

Consolidated EBITDA (Lines I.B.1 + (2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 + 11)4 -
125):

$_________

C.

Consolidated Leverage Ratio (Line 1.A.9 ÷ Line I.B.13)

____ to 1.006

 

II.

Section 7.11(b) – Consolidated Fixed Charge Coverage Ratio.

A.

Consolidated EBITDA of the Borrower and its Subsidiaries for the Subject Period
(Line I.B.13.):

 

 

2

provided, that, the aggregate amount added back pursuant to this line (6) when
taken together with the aggregate amount added back pursuant to line (7) shall
not exceed ten percent (10%) of Consolidated EBITDA (calculated prior to giving
effect to this addback and the addback provided for in line (7) herein) in the
aggregate for any period.

3

provided, that, the aggregate amount added back pursuant to this line 7 when
taken together with the aggregate amount added back pursuant to line 6 shall not
exceed ten percent (10%) of Consolidated EBITDA (calculated prior to giving
effect to this addback and the addback provided for in line 6 herein) in the
aggregate for any period.

4

To the extent deducted in calculating such Consolidated Net Income (without
duplication).

5

Without duplication and to the extent reflected as a gain or otherwise included
in the calculation of Consolidated Net Income for such period.

6

Not to exceed 3.00 to 1.00; provided, that, for each of the four (4) Fiscal
Quarters immediately following a Qualified Acquisition, commencing with the
Fiscal Quarter in which such Qualified Acquisition was consummated (such period
of increase, the “Leverage Increase Period”), the required ratio set forth above
shall, upon receipt by the Administrative Agent of a Qualified Acquisition
Notice, be increased to 3.50 to 1.00; provided, further, that, (i) there shall
only be two (2) Leverage Increase Periods during the term of the Credit
Agreement, (ii) the maximum Consolidated Total Leverage Ratio shall revert to
3.00 to 1.00 at the end of such four (4) Fiscal Quarter period, (iii) the
Borrower may not elect a Leverage Increase Period for at least two (2) full
Fiscal Quarters following the end of a Leverage Increase Period before a new
Leverage Increase Period is available again and (iv) each Leverage Increase
Period shall apply only with respect to the calculation of the Consolidated
Leverage Ratio for purposes of determining compliance with Section 7.11 of the
Credit Agreement and for purposes of any Qualified Acquisition Pro Forma
Determination; provided, that, for purposes of determining the permissibility of
any Qualified Acquisition, the Consolidated Leverage Ratio shall not be greater
than 3.25 to 1.00, recomputed as of the end of the Measurement Period most
recently ended for which the Borrower has delivered financial statements
pursuant to Section 6.01(a) or 6.01(b) of the Credit Agreement after giving
effect to such Acquisition on a Pro Forma Basis.

 

--------------------------------------------------------------------------------

 

B.

Consolidated Maintenance Capital Expenditures of the Borrower and its
Subsidiaries for the Subject Period:

$_________

C.

the aggregate amount of federal, state, local and foreign income taxes paid in
cash by the Borrower and its Subsidiaries for the Subject Period:

$_________

D.

Restricted Payments paid in cash by the Borrower and its Subsidiaries for the
Subject Period:

$_________

E.

Consolidated Interest Charges to the extent paid in cash by the Borrower and its
Subsidiaries for the Subject Period:

$_________

F.

the aggregate principal amount of all redemptions or similar acquisitions for
value of outstanding debt for borrowed money or regularly scheduled principal
payments, but excluding any such payments to the extent refinanced through the
incurrence of additional Indebtedness otherwise expressly permitted under
Section 7.02 of the Credit Agreement, of the Borrower and its Subsidiaries for
the Subject Period:

 

$_________

C.

Consolidated Fixed Charge Coverage Ratio ((Line II.A – II.B – II.C – II.D) ÷
(Line II.E + II.F):

_____to 1.007

 

 

 

 

7

Not to be less than 1.25 to 1.00.

 

--------------------------------------------------------------------------------

 

SCHEDULE I

TRANSACTIONS WITH AFFILIATES

 

None.

 

 